 
EXHIBIT 10(co)







NATIONAL WESTERN LIFE INSURANCE COMPANY
 
PENSION PLAN


As Amended and Restated
Effective January 1, 2008

































 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



     
Page
ARTICLE I  INTRODUCTION
1
         
1.1.
History
1
 
1.2.
Purpose
1
 
1.3.
Effect of Restatement
1
 
1.4.
Cessation of Benefit Accruals
2
       
ARTICLE II  DEFINITIONS AND CONSTRUCTION
2
         
2.1.
Accrued Benefit
2
 
2.2.
Actuarial Equivalent
2
 
2.3.
Actuary
3
 
2.4.
Adjustment Factor
3
 
2.5.
Affiliated Employer
4
 
2.6.
Beneficiary
4
 
2.7.
Board of Directors
4
 
2.8.
Break in Service
4
 
2.9.
Code
4
 
2.10.
Committee
5
 
2.11.
Company
5
 
2.12.
Compensation
5
 
2.13.
Disability or Disabled
6
 
2.14.
Early Retirement Age
6
 
2.15.
Early Retirement Date
6
 
2.16.
Effective Date
6
 
2.17.
Employee
6
 
2.18.
Employer
7
 
2.19.
Entry Date
7
 
2.20.
ERISA
7
 
2.21.
Freeze Date
7
 
2.22.
Hour of Service
7
 
2.23.
Leave of Absence
8
 
2.24.
Limitation Year
8
 
2.25.
Normal Retirement Age
8
 
2.26.
Normal Retirement Date
8
 
2.27.
Participant
8
 
2.28.
Pension
8
 
2.29.
Plan
8
 
2.30.
Plan Administrator
8
 
2.31.
Plan Year
8
 
2.32.
Pre-1991 Plan
8




 
i

--------------------------------------------------------------------------------

 




 
2.33.
Service
9
 
2.34.
Trust Fund
9
 
2.35.
Trustee
9
 
2.36.
Valuation Date
9
 
2.37.
Construction
9
       
ARTICLE III  SERVICE AND ELIGIBILITY
9
         
3.1.
Eligibility Service
9
 
3.2.
Vesting Service
9
 
3.3.
Benefit Service
10
 
3.4.
Loss of Service
10
 
3.5.
Participation
11
       
ARTICLE IV  PLAN CONTRIBUTIONS
11
         
4.1.
Employer Contributions
11
 
4.2.
Employee Contributions
12
       
ARTICLE V  ELIGIBILITY FOR BENEFITS
12
         
5.1.
Normal Retirement
12
 
5.2.
Late Retirement
12
 
5.3.
Early Retirement
13
 
5.4.
Disability Retirement
13
 
5.5.
Deferred Vested Retirement
14
 
5.6.
Pre-Retirement Death Benefit
14
 
5.7.
Death After Commencement
16
 
5.8.
Reemployment
16
       
ARTICLE VI  DETERMINATION OF BENEFITS
17
         
6.1.
Normal Retirement Pension
17
 
6.2.
Late Retirement Pension
18
 
6.3.
Early Retirement Pension
18
 
6.4.
Disability Retirement Pension
19
 
6.5.
Deferred Vested Retirement Pension
19
 
6.6.
Pre-Retirement Death Pension
21
       
ARTICLE VII  PAYMENT OF BENEFITS
21
         
7.1.
Normal Form of Pension
21
 
7.2.
Qualified Joint & Survivor Pension
21
 
7.3.
Optional Forms of Pension
22

 


 

 
ii

--------------------------------------------------------------------------------

 

 


 

 
7.4.
Involuntary Cash Outs
23
 
7.5.
Effect of Lump Sum Payment
23
 
7.6.
Designation of Beneficiary
24
 
7.7.
In-Service Distribution
25
       
ARTICLE VIII  LIMITATIONS AND RESTRICTIONS
26
         
8.1.
Maximum Annual Benefit
26
 
8.2.
Top Heavy Requirements
31
 
8.3.
Restrictions on Top Twenty Five Employees
36
 
8.4.
Restrictions on Form of Payment
39
 
8.5.
Commencement of Pension
39
       
ARTICLE IX  PENSION COMMITTEE; ADMINISTRATION
41
         
9.1.
Appointment, Term, Resignation and Removal
41
 
9.2.
Powers
41
 
9.3.
Organization
42
 
9.4.
Quorum, and Majority Action
42
 
9.5.
Signatures
43
 
9.6.
Disqualification of a Committee Member
43
 
9.7.
Disclosure to Members
43
 
9.8.
Standard of Performance
43
 
9.9.
Liability of Committee and Liability Insurance
43
 
9.10.
Compensation
44
 
9.11.
Uniform Administration
44
       
ARTICLE X  TRUST FUND
44
         
10.1.
Trust Fund
44
 
10.2.
Trust Fund Payments
44
       
ARTICLE XI  CLAIMS PROCEDURE
45
         
11.1.
Claims for Benefits
45
 
11.2.
Appeal and Review
45
       
ARTICLE XII  ADOPTION OF THE PLAN BY OTHER COMPANIES
46
         
12.1.
Adoption Procedure
46
 
12.2.
No Joint Venture Implied
46
 
12.3.
Expenses to be Shared
46
 
12.4.
Transfer of Members
47

 


 

 
iii

--------------------------------------------------------------------------------

 

 


 

 
12.5.
Withdrawal of Participating Employer
47
 
12.6.
Treatment of Funds on Withdrawal
47
       
ARTICLE XIII  AMENDMENT, TERMINATION AND MERGER
47
         
13.1.
Amendment of Plan
47
 
13.2.
Termination of Plan
48
 
13.3.
Merger of Plan
48
       
ARTICLE XIV  MISCELLANEOUS
49
         
14.1.
Inalienability of Benefits
49
 
14.2.
Rights of Employees
49
 
14.3.
Missing Persons
49
 
14.4.
Errors in Payments; Misstatements
49
 
14.5.
Address for Notices
50
 
14.6.
Obligations of the Company
50
 
14.7.
Governing Law
50
 
14.8.
Amounts Returnable to the Company
50
 
14.9.
USERRA
50
       
ARTICLE XV  ELIGIBLE ROLLOVER DISTRIBUTIONS
51
         
15.1.
General Rule
51
 
15.2.
Definitions
51
       
ARTICLE XVI  AMENDMENT OF THE PLAN FOR EGTRRA
52
         
16.1.
Incorporation of EGTRRA Provisions
52
       
ARTICLE XVII  MINIMUM DISTRIBUTION REQUIREMENTS
52
         
17.1.
General Rules
52
 
17.2.
Time and Manner of Distribution
53
 
17.3.
Determination of Amount to be Distributed Each Year
54
 
17.4.
Requirements For Annuity Distributions That Commence During Participant’s
Lifetime
55
 
17.5.
Requirements For Minimum Distributions Where Participant Dies Before Date
Distributions Begin
56
 
17.6.
Definitions
56




 
iv

--------------------------------------------------------------------------------

 

NATIONAL WESTERN LIFE INSURANCE COMPANY
PENSION PLAN
 
ARTICLE I
 
INTRODUCTION
 
1.1.           History
 
National Western Life Insurance Company, a corporation organized and existing
under the laws of the State of Colorado hereby amends and restates as of the
Effective Date, the National Western Life Insurance Company Pension Plan.  The
Plan is restated herein for the purpose of incorporating prior amendments
(including the amendment for compliance with the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”)), to discontinue all benefit accruals
after the Freeze Date, and to fully vest all active Participants as of the
Freeze Date.


This Plan replaces the National Western Life Insurance Company Pension Plan (as
amended and restated effective January 1, 2000) which replaced the immediately
preceding restatement of the National Western Life Insurance Company Pension
Plan and Trust Agreement, as amended, which was itself a continuation of a prior
version of the Plan originally effective January 1, 1973.  A separate Trust
Agreement was adopted effective January 1, 1991 and is incorporated herein by
this reference.


1.2.           Purpose
 
The Plan is intended to qualify as a pension plan under Code section 401(a) and
regulations thereunder, and to meet all other requirements of applicable
provisions of law.  The Plan is, therefore, conditioned upon such qualification.


1.3.           Effect of Restatement
 
The right to a Pension, if any, of an Employee who terminates his employment
with the Employer on or after the Effective Date shall be determined by the
terms of the Plan  in effect on the date of his termination of employment;
provided that in no event shall the adoption of this amendment and restatement
of the Plan cause any Participant's benefits under the Plan that are accrued or
treated as accrued under section 411(d)(6) of the Code to be less than such
benefits immediately before the adoption of this amendment and restatement; and
provided further that those provisions of the Plan that are effective as of a
date before the Effective Date, and that were not otherwise in effect under the
Plan  before the Plan’s amendment and restatement by this instrument shall
nonetheless be applied to determine the right to a Pension of an Employee who
terminates his employment with the Employer on or after the effective date of
such provision.



 
1

--------------------------------------------------------------------------------

 

Unless it is inconsistent with the terms of the Plan, any action taken or
election made by the Committee or by a Participant, Employee, former Employee,
or Beneficiary under the Plan before the Plan’s amendment and restatement by
this instrument shall be regarded as having been taken or made under the Plan as
amended and restated and as in effect hereunder unless and until changed in
accordance with the terms of the Plan.


1.4.           Cessation of Benefit Accruals
 
Notwithstanding any other provision of the Plan or any Appendix to the contrary,
no individual (including individuals who ceased to be Employees prior to the
Effective Date) shall become a Participant or accrue any benefits under the Plan
after the Freeze Date.  For purposes of the immediately preceding sentence, an
individual would be considered to accrue benefits under the Plan after the
Freeze Date if he would experience an increase in any retirement, ancillary, or
other benefit already earned or accrued under the Plan as of the Freeze
Date.  Without limiting the generality of the foregoing, an individual would
experience an increase in benefits if he, for example, is credited with new
Compensation or Benefit Service.  Therefore, no individual shall be credited
with additional Benefit Service after the Freeze Date, and Compensation paid
after the Freeze Date shall not be taken into account under the Plan for benefit
accrual purposes.  An individual is not considered to experience an increase in
a benefit merely because he becomes vested in that benefit or qualifies for an
early retirement subsidy under Section 5.3 with respect to the benefit.
 
ARTICLE II
 
DEFINITIONS AND CONSTRUCTION
 
When used in capitalized form in this Plan, the following terms shall have the
following meanings, unless the context clearly requires a different meaning.


2.1.           Accrued Benefit
 
The monthly benefit determined under ARTICLE VI hereof, payable at the
Participant's Normal Retirement Date, which has accrued at any time under the
provisions of the Plan, determined as if the Participant had then terminated his
employment with the Employer.


2.2.           Actuarial Equivalent
 
The equivalent in value of the amounts expected to be received under the Plan
under different forms of payment.


(a)           For purpose of the determination of the present value of a
Participant's Accrued Benefit:
 

 
2

--------------------------------------------------------------------------------

 

(i)           prior to January 1, 2000, based upon the interest rate(s) that
would be used by the Pension Benefit Guaranty Corporation, to value annuities
(both immediate and deferred, as applicable) upon Plan termination on the
January 1 coincident with or next preceding the date of determination.
 
(ii)           on or after January 1, 2000, based upon the "Applicable Interest
Rate" (as defined below) and the "Applicable Mortality Table" (as defined
below).  Provided, however, in no event shall the present value of a
Participant's Accrued Benefit be less than the value of his Accrued Benefit as
of December 31, 1990, determined under the terms of the Pre-1991 Plan.  The
"Applicable Interest Rate" is the annual interest rate on 30-year Treasury
securities as specified by the Commissioner of the Internal Revenue Service for
the second full calendar month preceding the first day of the Plan Year in which
the Participant's distribution occurs.  The "Applicable Mortality Table" is the
prevailing commissioners' standard mortality table as defined in Code
section 417(e)(3)(A)(ii)(I) and as prescribed by the Commissioner of the
Internal Revenue Service in revenue rulings, notices, or other guidance, as
amended from time to time.  Effective with respect to distributions with annuity
starting dates on or after December 31, 2002 and notwithstanding any other Plan
provisions to the contrary, the “Applicable Mortality Table” used for purposes
of adjusting any benefit or limitation under section 415(b)(2)(B), (C), or (D)
of the Code as set forth in Sections 8.1 of the Plan and the “Applicable
Mortality Table” used for purposes of satisfying the requirements of section
417(e) of the Code as set forth in this Section and Sections 7.3(d) and 7.4 of
the Plan is the table prescribed in Revenue Ruling 2001-62.
 
(b)           For all other purposes, based upon an interest assumption of eight
and one-half percent (8.5%), and the 1984 Unisex Pension (UP84) Mortality Table.
 
2.3.           Actuary
 
An individual who is approved by the Joint Board for the Enrollment of Actuaries
to provide actuarial services required under ERISA, or a firm including one or
more enrolled actuaries, which is engaged by the Plan Administrator to provide
actuarial services in connection with the administration of the Plan.


2.4.           Adjustment Factor
 
The cost of living adjustment announced annually by the Secretary of the
Treasury, pursuant to Code section 415(d), which shall increase such limitations
as are specified under the Plan, or as are otherwise specified pursuant to the
Code, Treasury regulations, or notices issued by the Internal Revenue Service.



 
3

--------------------------------------------------------------------------------

 

2.5.           Affiliated Employer


A business organization that is a member of a controlled group of corporations
(within the meaning of Code section 414(b)) or a member of a group of trades or
businesses (whether or not incorporated) which are under common control (within
the meaning of Code section 414(c)), or is deemed to be an affiliated service
group (within the meaning of Code section 414(m)), with the Company.  All
members of such group shall be considered as a single employer for such purposes
as are specified herein.


2.6.           Beneficiary
 
The person(s) or the trust(s) created for the benefit of a person or persons who
are the natural object of the Participant's bounty, or the Participant's estate,
whichever is designated by the Participant to receive the benefits payable
hereunder upon his death, or as determined pursuant to the terms of Section 7.6
hereof.


2.7.           Board of Directors
 
The Board of Directors of the Company, as it may be constituted from time to
time, or any successor or successors.


2.8.           Break in Service
 
An Employee shall incur a Break in Service if he does not complete at least four
hundred seventy-one (471) Hours of Service during the twelve (12)-month
computation period, such computation periods to be coincident with the periods
specified under Sections 3.1, 3.2, and 3.3 hereof.  Provided, however, if the
Employee's absence is by reason of pregnancy of the Employee, birth of the
Employee's child, placement of a child with the Employee in connection with its
adoption, or for the purpose of care of such child beginning immediately
following birth or placement, Hours of Service shall be credited for the
computation period in which the absence from work begins, only if credit
therefore is necessary to prevent the Employee from incurring a 1-year Break in
Service, or, in any other case, in the immediately following computation
period.  The Hours of Service credited for a maternity or paternity leave of
absence shall be those which would normally have been credited but for such
absence, or, in any case in which the Plan Administrator is unable to determine
such hours normally credited, with seven and one-half (7½) Hours of Service per
day.  The total Hours of Service required to be credited for a maternity or
paternity leave of absence shall not exceed four hundred seventy-one (471).


2.9.           Code
 
The Internal Revenue Code of 1986, as it may be amended from time to time,
including any successor.



 
4

--------------------------------------------------------------------------------

 
 
                2.10.           Committee
 
               The individuals appointed to the Pension Committee in accordance
with Section 9.1 hereof to assist the Plan Administrator in the management and
direction of the operation and administration of the Plan.
 
2.11.           Company
 
National Western Life Insurance Company, a corporation organized and existing
under the laws of the State of Colorado.


2.12.           Compensation
 
(a)           An Employee's total cash remuneration paid for services performed
for the Employer each Plan Year, which shall include, by way of example and not
of limitation, base salary, overtime, nonqualified elective deferrals, as well
as elective amounts not subject to federal income taxation as a result of Code
sections 125, 132(f)(4), 402(e)(3), 402(h), and/or 403(b), but excluding income
from the exercise of Company stock options, commissions, bonuses, director fees,
car allowances, imputed value of insurance and other extraordinary items of
compensation.  References herein to a Participant's "monthly Compensation" shall
mean the Participant's total Compensation during a Plan Year divided by twelve
(12).
 
(b)           Anything to the contrary notwithstanding, in the case of an
Employee contracted under the Company's "Regional Director Agreement,"
Compensation shall mean only the basic compensation as set forth in the
"Schedule of Overwriting Commissions" under said agreement up to an annual
maximum of Twenty Five Thousand Dollars ($25,000) and shall not include, among
other items, bonuses, prizes and trips.  However, for any such Employee who was
both employed by the Company and an active Participant in the Pre-1991 Plan on
December 31, 1990, his Compensation may exceed the foregoing amount, to be
limited to the lesser of fifty percent (50%) of his Compensation determined
under subsection (a) above, or Seventy Five Thousand Dollars ($75,000).
 
(c)           In no event shall Compensation taken into account under this Plan
during any Plan Year beginning on or after January 1, 1989 and on or before
January 1, 2001 exceed the application limitation set forth in Section 1 of
Appendix B.  The annual compensation of each Participant taken into account in
determining benefit accruals in any Plan Year beginning after December 31, 2001,
shall not exceed $200,000, as adjusted after 2002 for cost-of-living increases
in accordance with  Code section 401(a)(17)(B).  The cost-of-living adjustment
in effect for a calendar year applies to annual compensation for the
determination period that begins with or within such calendar year.  Annual
compensation means compensation during the Plan Year or such other consecutive
12-month period over which compensation is otherwise determined under the Plan
(the determination period).  For purposes of determining benefit accruals in a
Plan Year beginning after December 31, 2001, compensation for any prior
determination period shall not exceed $200,000.
 

 
5

--------------------------------------------------------------------------------

 

(d)           Special rules and limitations applied for Plan Years prior to the
Effective Date.  For ease of administration, those rules and limitations are
described in Appendix B.
 
(e)           Notwithstanding anything herein to the contrary, Compensation for
purposes of determining benefit accruals shall not include any remuneration paid
after the Freeze Date.
 
2.13.           Disability or Disabled
 
A physical or mental condition which, in the judgment of the Committee, totally
and presumably permanently prevents an Employee from engaging in any substantial
gainful employment with the employer.  A determination of Disability shall be
made in accordance with Section 5.4 hereof.
 
2.14.           Early Retirement Age
 
The later of the fifty-fifth (55th) birthday of a Participant, or the date on
which he completes seven (7) Years of Vesting Service.


2.15.           Early Retirement Date
 
The first day of any month which is coincident with or next follows attainment
of a Participant's Early Retirement Age and his separation from Service, and
precedes his Normal Retirement Date.


2.16.           Effective Date
 
January 1, 2008, except as otherwise stated herein; and provided that the
original effective date of the Plan was January 1, 1973.


2.17.           Employee
 
Any person regularly employed by the Employer, excluding commissioned agents
and, on and after January 1, 1991, those persons contracted under the Company's
"Regional Director Agreement."


The term "Employee" shall also include "Leased Employees" (any person other than
an employee of the recipient who, pursuant to an agreement between the recipient
and any other person ("leasing organization"), has performed services for the
recipient, or for the recipient and related persons determined in accordance
with Code section 414(n)(6), on a substantially full-time basis for a period of
at least one (1) year, and, effective January 1, 1997, such services are
performed under the primary direction or control of the recipient Employer)
except no such Leased Employee shall be considered an Employee if: (i) such
Leased Employee is covered by a money purchase pension plan providing: (1) a
nonintegrated employer contribution rate of at least ten percent (10%) of
"compensation," as defined in Code section 415(c)(3), but including amounts
contributed pursuant to a salary reduction agreement which are excludable from
the Employee's gross income under Code sections 125, 132(f)(4), 402(a)(8),
402(h) or 403(b); (2) immediate participation; and (3) full and immediate
vesting; and (ii) Leased Employees do not constitute more than twenty percent
(20%) of the recipient's nonhighly compensated workforce.

 
6

--------------------------------------------------------------------------------

 
 
2.18.         Employer
 
The Company, and any other entity adopting the Plan in accordance with the
provisions of ARTICLE XII hereof.


2.19.           Entry Date
 
As to any person whose date of employment is prior to July 1, 1991, the first
day of each month and as to all other persons, January 1 and July 1 of each Plan
Year, the date as of which an Employee who has met the eligibility requirements
of the Plan, as specified in Section 3.5 hereof, will commence participation in
the Plan.


2.20.           ERISA
 
The Employee Retirement Income Security Act of 1974, as amended from time to
time.


2.21.           Freeze Date
 
December 31, 2007.


2.22.           Hour of Service
 
Each hour for which (i) an Employee is directly or indirectly compensated or
entitled to compensation by the Employer for the performance of duties during
the applicable computation period in which such duties are performed; (ii) an
Employee is directly or indirectly compensated or entitled to compensation by
the Employer (irrespective of whether the employment relationship has
terminated) for reasons other than performance of duties (such as vacation,
holidays, sickness, jury duty, disability, lay-off, military duty or Leave of
Absence); and (iii) back pay is awarded or agreed to by the Employer without
regard to mitigation of damages.  Provided, however, that no Hour of Service
need be credited for payments received solely for the purpose of complying with
applicable workers' compensation or unemployment or disability insurance laws or
for payments received solely for reimbursing the Employee for medical or
medically related expenses.  It is further provided that no more than four
hundred seventy-one (471) Hours of Service credit need be given for each single
continuous period for which an Employee is paid for reasons other than the
performance of duties.  The determination of such Hours of Service for the
nonperformance of duties shall be in accordance with section 2530.200b-2(b) of
the Department of Labor regulations.  Each Hour of Service earned by an Employee
shall be credited to him as of the time when he actually earned such Hour except
as otherwise permissible or required under section 2530.200b-2(c) of the
Department of Labor regulations.  In no event will an Employee receive Service
credit for the same Hours of Service more than once.


Hours of Service will be credited for employment with an Affiliated Employer who
is not an Employer as if such entity were an Employer.

 
7

--------------------------------------------------------------------------------

 
 
               2.23.         Leave of Absence
 
Any absence authorized by the Employer, as applicable, under its standard
personnel practices, provided that all persons under similar circumstances are,
treated alike in the granting of such leaves and that the Employee returns or
retires within the period specified in the leave.


2.24.           Limitation Year
 
The twelve (12)-month period utilized in the determination of the Participant's
maximum benefit under Code section 415, which shall be the Plan Year.


2.25.           Normal Retirement Age
 
The sixty-fifth (65th) birthday of a Participant.


2.26.           Normal Retirement Date
 
The first day of the month coinciding with or next following the Participant's
Normal Retirement Age.


2.27.           Participant
 
An Employee who has satisfied the eligibility requirements of the Plan, as
specified in Section 3.5 hereof, who has passed his Entry Date, and who has not
waived participation.


2.28.           Pension
 
The monthly payment made to a Participant entitled to receive benefits under the
Plan.


2.29.           Plan
 
The National Western Life Insurance Company Pension Plan, as set forth herein,
and as it may be amended from time to time.


2.30.           Plan Administrator
 
The Company or its duly authorized delegate.


2.31.           Plan Year
 
The twelve (12)-month period beginning on January 1 and ending on December 31
each year.


2.32.           Pre-1991 Plan
 
The Plan and its related trust as originally effective January 1, 1973, and as
subsequently amended through December 31, 1990.

 
8

--------------------------------------------------------------------------------

 
 
                2.33.           Service
 
                The period of a Participant's employment considered in the
determination of his eligibility for benefits and in the calculation of the
amount of his benefits, as determined in accordance with ARTICLE III hereof.


2.34.           Trust Fund
 
The aggregate of all assets held by the Trustee, maintained in accordance with a
separate legal instrument established by the Company.


2.35.           Trustee
 
The corporation or individual(s) appointed by the Company to administer the
Trust Fund.


2.36.           Valuation Date
 
The Valuation Date, for the purpose of the determinations to be made under
Section 8.2 hereof, shall be the last day of each Plan Year.


2.37.           Construction
 
The masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, and the singular may indicate the plural, unless the
context clearly indicates the contrary.  The words "hereof,” "herein,”
"hereunder" and other similar compounds of the word "hereof shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section.  The word “including” and words of similar
import when used in this Plan shall mean “including, without limitation,” unless
the context otherwise requires or unless otherwise specified.  Article and
Section headings are included for convenience of reference and are not intended
to add to, or subtract from, the terms of the Plan.
 
ARTICLE III
 
SERVICE AND ELIGIBILITY
 
3.1.           Eligibility Service
 
An Employee's Eligibility Service will be utilized to determine if he is
eligible to become a Participant in the Plan, pursuant to Section 3.5 hereof.


A year of Eligibility Service shall be granted if, during a twelve (12)-month
computation period, the Employee completes at least nine hundred forty (940)
Hours of Service.  The first such computation period shall begin on the date an
Employee first completes an Hour of Service for the Employer or Affiliated
Employer.  Subsequent computation periods shall be coincident with the Plan
Year, commencing with the Plan Year that begins in the initial twelve (12)-month
computation period.

 
9

--------------------------------------------------------------------------------

 

Notwithstanding anything herein to the contrary, no Eligibility Service shall be
credited to any Employee or Participant after the Freeze Date.


3.2.           Vesting Service
 
An Employee's Vesting Service will be utilized to determine if an Employee is
eligible to receive benefits hereunder.


A year of Vesting Service shall be granted if, during a twelve (12)-month
computation period, the Employee completes at least nine hundred forty (940)
Hours of Service.  Each such computation period shall be coincident with the
Plan Year, commencing with the Plan Year in which the Employee first completes
an Hour of Service for the Employer or Affiliated Employer.


Vesting Service will continue to be credited under the Plan after the Freeze
Date.
 
3.3.           Benefit Service
 
An Employee's Benefit Service will be utilized to determine the amount of his
Pension hereunder.


A year of Benefit Service shall be granted if, during a twelve (12)-month
computation period, the Employee completes at least nine hundred forty (940)
Hours of Service.  Provided, however, in the computation period that contains
the Participant's Normal, Late or Early Retirement Date, as applicable, a year
of Benefit Service shall be granted regardless of the number of Hours of Service
completed by the Participant.  Each such computation period shall be coincident
with the Plan Year, commencing with the Plan Year in which an Employee first
completes an Hour of Service.


Notwithstanding anything herein to the contrary, no Benefit Service shall be
credited to any Employee or Participant after the Freeze Date.


3.4.           Loss of Service
 
If an Employee severs his Service with the Employer, and at such time he does
not have a vested interest in his Accrued Benefit, he shall lose his prior
Eligibility, Vesting and Benefit Service if he incurs a number of consecutive
Breaks in Service at least equal to the greater of five (5) or his number of
years of prior Eligibility, Vesting, or Benefit Service (as applicable).


If an Employee severs his Service at a time when he does have a vested interest
in his Accrued Benefit, he shall retain his prior Eligibility Service, Vesting
Service, and Benefit Service regardless of when or if he is reemployed by the
Employer.
 
 

 
10

--------------------------------------------------------------------------------

 
 
                3.5.          Particpation
 
      Every Employee of the Employer who was a Participant in the Plan
immediately prior to the Effective Date shall continue to be a Participant
hereunder.  Thereafter, each other Employee shall become a Participant in this
Plan on the first Entry Date on or after the date he completes one (1) year of
Eligibility Service; provided, however, that no Employee or other individual who
was not already a Participant as of the Freeze Date shall become a Participant
after that date.  Notwithstanding the foregoing, an Employee who is classified
by the Employer for purposes of the Plan as an independent contractor or a
contract employee shall not be eligible to become a Participant hereunder,
notwithstanding such Employee's classification or reclassification for tax or
other purposes.


If an Employee severs his Service before he has become a Participant hereunder,
he will, after reemployment, become a Participant on the first Entry Date after
he meets the requirements for participation specified above.  For purposes of
determining whether an Employee's prior Eligibility Service is to be counted
toward such requirements, the provisions of Section 3.4 hereof shall be
applicable.


If, however, an Employee severs his Service after having met the participation
requirements above, but before his Entry Date, he will, if he becomes reemployed
after such Entry Date but before losing service under Section 3.4, become a
Participant immediately upon such date of reemployment.


If an Employee severs his Service after he has become a Participant hereunder,
he will cease his participation in this Plan, except to the extent of such
vested benefit, but will, upon reemployment, immediately become a Participant
eligible to accrue additional benefits hereunder.
 
ARTICLE IV
 
PLAN CONTRIBUTIONS
 
4.1.           Employer Contributions
 
The Company, in conjunction with the Actuary, shall establish for the Plan a
funding policy and method consistent with the objectives thereof and with the
requirements of ERISA and shall review and, if necessary, revise such policy and
method at appropriate intervals.  The Company shall contribute to the Plan, no
less frequently than required under applicable provisions of law, such amounts
as shall be required, in accordance with the funding policy and method at the
time in effect for the Plan, to fund the obligations of the Plan on a sound
basis, provided that contribution of such amounts is conditioned upon the
continued qualification of the Plan under Code section 401 and the continued
deductibility of such amounts under Code section 404.  The amount of the
Company's contributions shall be paid by the Company to the Trust, to be held
and administered pursuant to ARTICLE X hereof.

 
11

--------------------------------------------------------------------------------

 

All contributions made by the Company to the Trust Fund shall be used to pay
benefits under the Plan or to pay expenses of the Plan and Trust and shall be
irrevocable, except for any residual amounts after satisfying all liabilities of
the Plan (pursuant to Section 14.8 hereof).  Forfeitures arising because of
severance from Service before the Employee becomes eligible for a Pension or for
any other reason shall be applied to reduce the costs of the Plan, not to
increase the benefits otherwise payable to the Employees.


4.2.           Employee Contributions
 
Employees are neither required nor permitted to make contributions to the Plan.
 
ARTICLE V
 
ELIGIBILITY FOR BENEFITS
 
5.1.           Normal Retirement
 
A Participant shall have a one hundred percent (100%) vested and nonforfeitable
right to his Accrued Benefit at or after attaining his Normal Retirement Age,
and following his separation from Service.  Upon attaining his Normal Retirement
Age, a Participant shall be entitled to receive a Normal Retirement Pension
commencing at his Normal Retirement Date.


5.2.           Late Retirement
 
A Participant may continue to be employed by the Employer after his Normal
Retirement Date.  Upon actual retirement following his Normal Retirement Date,
and following his separation from Service, a Participant shall be entitled to
receive a Late Retirement Pension.  Such Pension shall commence at his Late
Retirement Date, which shall be the first day of any month elected by the
Participant which follows his Normal Retirement Date.



 
12

--------------------------------------------------------------------------------

 

5.3.           Early Retirement


A Participant shall be eligible for an Early Retirement Pension, upon his
separation from Service and on or after attainment of his Early Retirement
Age.  Payment of an Early Retirement Pension shall commence at the Participant's
Normal Retirement Date, if he is then living.  However, at the Participant's
request, payment may commence as of an Early Retirement Date, which shall be the
first day of any month following his Early Retirement Age, but before his Normal
Retirement Age, reduced for early commencement in accordance with the following
table (interpolated between whole ages to completed months):



 
Percent of
Attained Age
Benefit Paid
   
65
100.00%
64
93.33%
63
86.67%
62
80.00%
61
73.33%
60
66.67%
59
63.33%
58
60.00%
57
56.67%
56
53.33%
55
50.00%



5.4.           Disability Retirement
 
An Employee who is a Participant hereunder shall be eligible for a Disability
Pension if his employment with all Affiliated Employers is terminated by reason
of Disability before his Normal Retirement Age, provided he has completed five
(5) or more years of Vesting Service.  Payment of a Disability Pension shall
commence as of the Employee's Normal Retirement Date.


If Disability ceases prior to the Employee's Normal Retirement Age, any Years of
Benefit Service granted as a result of the Disability shall only continue to be
credited toward any other Pension due to him hereunder if he returns to the
employ of the Employer within sixty (60) days of not being so Disabled.


Disability under the Plan shall be considered total and permanent if the federal
Social Security Administration has determined that the Participant is entitled
to a disability pension under the terms of the Social Security Act.  Disability
shall be considered to have ended at such time as a determination is made by the
federal Social Security Administration that no further disability benefits shall
be payable to the Participant under the Social Security Act.

 
13

--------------------------------------------------------------------------------

 

5.5.           Deferred Vested Retirement


(a)           If a Participant terminates his employment with the Employer prior
to his Early Retirement Age at a time when he has completed at least three (3)
years of Vesting Service, and he is not entitled to a death or Disability
benefit hereunder, he shall be entitled to a Deferred Vested Retirement
Pension.  Payment of a Deferred Vested Retirement Pension shall commence at the
Participant's Normal Retirement Date, if he is then living, and shall equal a
percentage of the Participant's Accrued Benefit, based on his years of Vesting
Service, in accordance with the following schedule:
 
Years of
Vested
Vesting Service
Percentage
   
Less than 3 years
0%
3 years
20%
4 years
40%
5 years
60%
6 years
80%
7 or more years
100%



Notwithstanding the foregoing, effective as of the Freeze Date, each Participant
who is an Employee on the Freeze Date shall have a one hundred percent (100%)
vested and nonforfeitable right to his Accrued Benefit.  In addition, each
Participant who previously separated from Service, who is reemployed by the
Employer on or after the Freeze Date, and who is credited with his
pre-separation Vesting Service under Section 3.4 shall have a one hundred
percent (100%) vested and nonforfeitable right to his Accrued Benefit upon
reemployment.


(b)           In addition to commencement at the Participant’s Normal Retirement
Date, a Participant who is eligible for a Deferred Vested Retirement Pension may
elect to commence early payment of such Pension in a reduced amount to the
extent permitted by Section 6.5(b) or Section 6.5(c).
 
5.6.           Pre-Retirement Death Benefit
 
(a)           Upon the death of a Participant who is either in active Service or
is entitled to a Deferred Vested Retirement Pension, his Beneficiary shall be
entitled to receive a death benefit, payable commencing
 
(i)           as of the Participant's Normal Retirement Date or
 

 
14

--------------------------------------------------------------------------------

 

(ii)           at the Beneficiary's option, the Participant's Early Retirement
Date, but reduced in accordance with the provisions of Section 5.3 hereof or


(iii)           to the extent permitted by Section 7.3(d) and at the
Beneficiary’s option, as of the first day of any month following the
Participant’s date of death.
 
The amount of the death benefit shall be the Pre-Retirement Death Pension as set
forth in Section 6.6.
 
(b)           Notwithstanding the foregoing provisions of subsection (a), if the
Participant is married at his date of death, and unless he elects otherwise in
accordance with subsection (c) below, his spouse shall be his Beneficiary to the
extent of a Pre-Retirement Survivor Annuity which is an annuity payable for life
equal to the Actuarial Equivalent of a Pension determined as fifty percent (50%)
of the Pension the Participant would have received had he terminated employment
on the day prior to his death with a fully vested Accrued Benefit and, if he has
not yet attained his Early Retirement Age, survived to his Early Retirement
Date, and retired on that date with his Pension determined under a Joint and
Fifty Percent (50%) Survivor Pension.  The Participant may designate another
beneficiary pursuant to Section 7.6 to receive the portion of his Pre-Retirement
Death Pension, if any, which exceeds the value of the Pre-Retirement Survivor
Annuity payable to his spouse.  If the Participant does not so designate a
beneficiary, then the Participant’s default beneficiary shall be determined in
accordance with Section 7.6.
 
(c)           Any election of a married Participant of a death benefit other
than the spousal Pre-Retirement Survivor Annuity, to the extent such
Pre-Retirement Survivor Annuity is required by subsection (b) above, shall be
made during an election period which begins on the first day of the Plan Year in
which the Participant attains age thirty-five (35) and ends on his date of
death; provided, however, in the event a Participant separates from Service
prior to the beginning of such election period, the period shall instead begin
on his date of separation from Service.
 
Prior to the election period, beginning on the first day of the Plan Year in
which the Participant attains age thirty-two (32) and ending on the last day of
the Plan Year preceding the Plan Year in which the Participant attains age
thirty-five (35) (or, preceding the Plan Year if the Participant separates from
Service before attainment, or his Entry Date is after attainment, of age
thirty-two (32), within one (1) year after such separation from Service or not
later than the last day of the second Plan Year after his Entry Date, if
applicable), the Plan Administrator shall provide him with an explanation of the
Pre-Retirement Survivor Annuity, his right to waive such annuity (with spousal
consent as defined hereinafter) and his right to revoke any such election and to
make a new election hereunder.



 
15

--------------------------------------------------------------------------------

 

Any election by a married Participant hereunder not to receive his benefit in
the form of a Pre-Retirement Survivor Annuity must be consented to by his
spouse, unless it is proven to the satisfaction of the Committee that his spouse
cannot be located.  Such consent must be in writing, must acknowledge the form
of payment being elected and specific beneficiary, if applicable, as well as the
effect of the waiver, and must either be witnessed by a Plan representative or
notarized.  Any spousal consent hereunder shall be irrevocable as to the spouse
providing such consent, but shall not bind any future spouse.  In the event a
Participant revokes an election not to receive his benefit in the form of a
Pre-Retirement Survivor Annuity, spousal consent to such revocation shall not be
required, but any subsequent elections (including an election of a different
beneficiary or form of payment) must comply with the provisions of this
Section 5.6.


5.7.           Death After Commencement
 
If a Participant dies after his retirement and after commencement of his Normal,
Early, Late, Disability or Deferred Vested Retirement Pension, any death benefit
payable shall be solely in accordance with the form of payment of such Pension
which is applicable under ARTICLE VII hereof.


5.8.           Reemployment
 
If a retired Participant who is entitled to receive a Pension from this Plan
shall be reemployed as an Employee and subsequently retires prior to his Normal
Retirement Date, he shall not be entitled to any Pension during his period of
reemployment.  Upon subsequent retirement, he shall then be entitled to receive
a Pension determined as of the date of his subsequent termination of employment,
taking into account both periods of employment.  Such benefit, however, shall be
reduced on an Actuarially Equivalent basis by the value of any Pension which he
had already received prior to both his Normal Retirement Age and his date of
reemployment.


If a Participant who is entitled to receive a Pension hereunder is reemployed as
an Employee prior to his Normal Retirement Date and subsequently retires on or
after his Normal Retirement Date, he shall not be entitled to any Pension during
his period of reemployment, and upon subsequent retirement he shall then be
entitled to receive a Pension as of the date of such subsequent retirement,
equal to the greater of (i) the Pension determined as of the date of his
subsequent termination of employment (ignoring the impact of any prior early
retirement reduction), adjusted by the Actuarial Equivalent of any payments
received prior to his Normal Retirement Date (determined as of his Normal
Retirement Date), or (ii) the Pension determined at his Normal Retirement Date,
increased on an Actuarially Equivalent basis to the Participant's Late
Retirement Date, and reduced by the Actuarial Equivalent of any payments
received prior to his Normal Retirement Date (determined as of his Late
Retirement Date).


Notwithstanding anything contained in this Section 5.8 to the contrary, in no
event shall the benefit subsequently received be less than the Participant's
Pension payment prior to his reemployment, ignoring the impact of any optional
form of Pension pursuant to Section 7.3 hereof.  Provided, further, in no event
shall the provisions of this Section 5.8 circumvent the requirements of
Section 8.5 hereof.

 
16

--------------------------------------------------------------------------------

 

If a Participant who is receiving a Pension hereunder is reemployed as an
Employee on or after his Normal Retirement Date, his Pension shall continue
without interruption, and no further benefits shall accrue hereunder.
 
ARTICLE VI
 
DETERMINATION OF BENEFITS
 
6.1.           Normal Retirement Pension
 
The Normal Retirement Pension payable to a Participant commencing on his Normal
Retirement Date shall be a monthly amount determined as the sum of (a) plus (b),
subject to (c), as follows:


(a)           The Participant's Accrued Benefit, under the terms of the Pre-1991
Plan, as of December 31, 1990, if any, as determined based on such Pre-1991
Plan, but as summarized in Appendix A hereto, plus
 
(b)           One and one-half percent (1.5%) of the Participant's monthly
Compensation during each Plan Year the Participant is credited with a Year of
Benefit Service following his Entry Date, and on and after January 1, 1991.
 
(c)           Provided, however, if a person was a Participant under the
Pre-1991 Plan as of December 31, 1990, and was a Participant under the Plan as
of July 1, 1991, and was not classified as a Senior Vice President or higher
executive level, a Special Minimum Benefit shall apply, equal to (i) minus (ii),
as follows:
 
(i)           The Participant's benefit determined at his Normal Retirement Date
under the terms of the Pre-1991 Plan, assuming his Compensation earned during
the Plan Year ending December 31, 1990, continues unchanged to his Normal
Retirement Date, and the Social Security law in effect remains unchanged from
December 31, 1990, less
 
(ii)           The Actuarial Equivalent life annuity provided by an accumulation
of two percent (2%) of the Participant's monthly Compensation (based on his
monthly Compensation during the Plan Year ending December 31, 1990, continuing
unchanged) for each year of Benefit Service earned on and after January 1, 1991,
at an assumed interest rate of eight and one-half percent (8.5%), to his Normal
Retirement Date.
 
In no event, however, shall a Participant's Accrued Benefit at his Normal
Retirement Date be less than his Accrued Benefit as of December 31, 1990, under
the terms of the Pre-1991 Plan, as summarized in Appendix A hereto.



 
17

--------------------------------------------------------------------------------

 

                6.2.          Late Retirement Pension
 
The Late Retirement Pension payable to a Participant commencing on the first day
of any month after his Normal Retirement Date and coincident with or next
following his date of separation from Service, shall be a monthly amount
determined as under Section 6.1 hereof, except that such benefit shall continue
to accrue, as applicable, to his date of termination of employment.


In no event, however, shall a Participant's Late Retirement Pension be less than
his Normal Retirement Pension adjusted on an Actuarially Equivalent basis to
reflect later commencement.


In no event, however, shall a Participant's Accrued Benefit at his Late
Retirement Date be less than his Accrued Benefit as of December 31, 1990, under
the terms of the Pre-1991 Plan, as summarized in Appendix A hereto.


6.3.           Early Retirement Pension
 
The Early Retirement Pension payable to a Participant on his Early Retirement
Date shall be a monthly amount determined as under Section 6.1 hereof, except
that his benefit shall be determined as of his date of separation from
Service.  Further, such Pension shall be reduced for early commencement in
accordance with Section 5.3 hereof.


Provided, however, if a person was a Participant under the Pre-1991 Plan as of
December 31, 1990, and was a Participant under the Plan as of July 1, 1991, and
was not classified as a Senior Vice President or higher executive level, a
Special Minimum Benefit shall apply, equal to (a) minus (b), as follows:


(a)           The Participant's benefit determined at his Normal Retirement Date
under the terms of the Pre-1991 Plan, assuming his Compensation earned during
the Plan Year ending December 31, 1990, continues unchanged to his Normal
Retirement Date, and the Social Security law in effect remains unchanged from
December 31, 1990, multiplied by a fraction, the numerator of which is his years
of Benefit Service at his Early Retirement Date, and the denominator of which is
the years of Benefit Service he would have earned had his employment continued
uninterrupted to his Normal Retirement Date, less
 
(b)           The Actuarial Equivalent life annuity provided by an accumulation
of two percent (2%) of the Participant's monthly Compensation (based on his
monthly Compensation during the Plan Year ending December 31, 1990, continuing
unchanged) for each year of Benefit Service earned on and after January 1, 1991,
at an assumed interest rate of eight and one-half percent (8.5%), to his Normal
Retirement Date, multiplied by a fraction, the numerator of which is his years
of Benefit Service earned on and after January 1, 1991, to his Early Retirement
Date, and the denominator of which is the years of Benefit Service the
Participant would have earned on and after January 1, 1991, had his employment
continued uninterrupted to his Normal Retirement Date.
 

 
18

--------------------------------------------------------------------------------

 

In no event, however, shall a Participant's Accrued Benefit at his Early
Retirement Date be less than his Accrued Benefit as of December 31, 1990, under
the terms of the Pre-1991 Plan, as summarized in Appendix A hereto.


6.4.           Disability Retirement Pension
 
The Disability Retirement Pension payable to a Participant on his Normal
Retirement Date shall be a monthly amount determined as under Section 6.1
hereof, except that his benefit shall be determined as of his date of separation
from Service but his years of Benefit Service shall continue during his
Disability, up to his Normal Retirement Date.


Provided, however, if a person was a Participant under the Pre-1991 Plan as of
December 31, 1990, and was a Participant under the Plan as of July 1, 1991, and
was not classified as a Senior Vice President or higher executive level, a
Special Minimum Benefit shall apply, equal to (a) minus (b), as follows:


(a)           The Participant's benefit determined at his Normal Retirement Date
under the terms of the Pre-1991 Plan, assuming his Compensation earned during
the Plan Year ending December 31, 1990, continues unchanged to his Normal
Retirement Date, and the Social Security law in effect remains unchanged from
December 31, 1990, multiplied by a fraction, the numerator of which is his years
of Benefit Service at his Disability Retirement Date, and the denominator of
which is the years of Benefit Service he would have earned had his employment
continued uninterrupted to his Normal Retirement Date, less
 
(b)           The Actuarial Equivalent life annuity provided by an accumulation
of two percent (2%) of the Participant's monthly Compensation (based on his
monthly Compensation during the Plan Year ending December 31, 1990, continuing
unchanged) for each year of Benefit Service earned on and after January 1, 1991,
at an assumed interest rate of eight and one-half percent (8.5%), to his Normal
Retirement Date, multiplied by a fraction, the numerator of which is his years
of Benefit Service earned on and after January 1, 1991, to his Disability
Retirement Date, and the denominator of which is the years of Benefit Service
the Participant would have earned on and after January 1, 1991, had his
employment continued uninterrupted to his Normal Retirement Date.
 
In no event, however, shall a Participant's Accrued Benefit at his Disability
Retirement Date be less than his Accrued Benefit as of December 31, 1990, under
the terms of the Pre-1991 Plan, as summarized in Appendix A hereto.


6.5.           Deferred Vested Retirement Pension
 
(a)           The Deferred Vested Retirement Pension payable to a Participant
who has completed at least three (3) years of Vesting Service, commencing on his
Normal Retirement Date, shall be a monthly amount determined as his Accrued
Benefit calculated as under Section 6.1 hereof, except that his benefit shall be
determined as of his date of separation from Service, and except that such
Accrued Benefit shall be multiplied by his vested percentage as determined under
Section 5.5 hereof.
 

 
19

--------------------------------------------------------------------------------

 

Provided, however, if a person was a Participant under the Pre-1991 Plan as of
December 31, 1990, and was a Participant under the Plan as of July 1, 1991, and
was not classified as a Senior Vice President or higher executive level, a
Special Minimum Benefit shall apply, equal to (a) minus (b), as follows:
 


(i)           The Participant's benefit determined at his date of termination of
employment under the terms of the Pre-1991 Plan, assuming both his Compensation
and the Social Security law in effect remain unchanged from December 31, 1990,
multiplied by a fraction, the numerator of which is his years of Benefit Service
at his date of termination of employment, and the denominator of which is the
years of Benefit Service he would have earned had his employment continued
uninterrupted to his Normal Retirement Date, less
 
(ii)           The Actuarial Equivalent life annuity provided by an accumulation
of two percent (2%) of the Participant's monthly Compensation (based on his
monthly Compensation during the Plan Year ending December 31, 1990, continuing
unchanged) for each year of Benefit Service earned on and after January 1, 1991,
at an assumed interest rate of eight and one-half percent (8.5%), to his Normal
Retirement Date, multiplied by a fraction, the numerator of which is his years
of Benefit Service earned on and after January 1, 1991, to his date of
termination of employment, and the denominator of which is the years of Benefit
Service the Participant would have earned on and after January 1, 1991, had his
employment continued uninterrupted to his Normal Retirement Date.
 
In no event shall a Participant's Accrued Benefit at his date of termination of
employment be less than his Accrued Benefit as of December 31, 1990, under the
terms of the Pre-1991 Plan, as summarized in Appendix A hereto.


(b)           If a Participant has completed at least seven (7) years of Vesting
Service, he may elect to have his Pension commence at his Early Retirement Date,
in which event it shall be reduced to reflect such early commencement in
accordance with Section 5.3 hereof.
 
(c)           If a Participant is eligible to receive his Pension under Section
7.3(d) but has not satisfied the requirements to reach Early Retirement Age, he
may elect to have his Pension commence as of the first day of any month
following his separation from Service, in which event it shall be actuarially
reduced to reflect such early commencement.
 

 
20

--------------------------------------------------------------------------------

 

6.6.           Pre-Retirement Death Pension


The Pre-Retirement Death Pension shall be equal to the Actuarial Equivalent
single sum value of the Participant's Accrued Benefit as of his date of death,
without adjustment for vesting.  This benefit shall be payable, at the election
of the Beneficiary, with appropriate spousal consent as defined under
Section 5.6 hereof, in the Actuarially Equivalent forms of payment permitted
under ARTICLE VII hereof.  To eliminate the possibility of doubt, although the
amount of the benefit is determined by reference to the Actuarial equivalent
single sum present value of the Participant’s Accrued Benefit as of his date of
death, a Beneficiary may not elect or receive a single lump sum form of benefit
payment except to the extent provided by Sections 7.3(d) and 7.4.


In no event, however, shall a Participant's Accrued Benefit at his date of death
be less than his Accrued Benefit as of December 31, 1990, under the terms of the
Pre-1991 Plan, as summarized in Appendix A hereto.
 
ARTICLE VII
 
PAYMENT OF BENEFITS
 
7.1.           Normal Form of Pension
 
If a Participant is not married on his annuity starting date, his Accrued
Benefit shall be paid in the form of a life only Pension, with all payment
ceasing as of the first day of the month following his date of death.


7.2.           Qualified Joint & Survivor Pension
 
If a Participant, who does not die before his annuity starting date, is married
on his annuity starting date, his Pension shall be paid in the form of a
Qualified Joint and Fifty Percent (50%) Survivor Pension.  Under this form, an
Actuarially Equivalent reduced amount shall be paid to the Participant during
his lifetime.  At his death, his spouse to whom he was married at the date of
commencement of Pension, if surviving, shall be entitled to receive a Pension,
for her remaining lifetime, equal to fifty percent (50%) of the amount the
Participant was receiving prior to his death.


In lieu of the Pension provided under the terms of this Section 7.2, a
Participant may elect, in writing, within the ninety (90) day period prior to
his annuity starting date, to receive his Pension in the Normal Form provided
under Section 7.1 hereof, or in an optional form as provided under Section 7.3
hereof.  This election may be revoked and another election made at any time and
as many times as the Participant desires within such ninety (90)-day period.



 
21

--------------------------------------------------------------------------------

 

Any election hereunder not to receive the Qualified Joint and Fifty Percent
(50%) Survivor Pension will not become effective unless the Participant's spouse
consents to such election, in writing, acknowledging the effect of such consent,
including an acknowledgment of the specific beneficiary and form of payment,
witnessed by a Plan representative or notary public.  The spouse's consent need
not be obtained if the Committee is satisfied that there is no spouse, that the
spouse cannot be located or because of any other circumstances which may be
prescribed in regulations issued by the Secretary of the Treasury.  The spouse's
consent under this Plan shall be valid only with respect to the specified
election of the Participant on which it is based.  Spousal consent shall not be
required to the revocation of any such prior election of the
Participant.  However, if such election is subsequently changed, a new consent
by the spouse to any subsequent election not to receive the Qualified Joint and
Fifty Percent (50%) Pension will be required.  The spouse's consent to any
election made by a Participant pursuant to this Plan, once made, may not be
revoked by the spouse.


Within a reasonable period of time preceding the Participant's annuity starting
date, and subject to regulations issued by the Secretary of the Treasury, a
Participant shall be supplied with a written explanation of (a) the terms and
conditions of the Joint and Fifty Percent (50%) Survivor Pension, (b) the
Participant's right, if any, to elect a single-life Pension or an optional form
of payment under Section 7.3 hereof in lieu of the Joint and Fifty Percent (50%)
Survivor Pension and subject, in certain cases, to his spouse's consent and (c)
the Participant's right to reinstate coverage under the Joint and Fifty Percent
(50%) Survivor Pension prior to his annuity starting date by revoking an
election of the Normal Form or an optional form of Pension.


For the purpose of the Plan, a Participant's "annuity starting date" shall be
the first day of the first period for which an amount is payable as an annuity,
or in the case of a benefit not payable as an annuity, the first day on which
all events have occurred which entitled the Participant to such benefit.


7.3.           Optional Forms of Pension
 
Subject to the consent provisions described above, and to the limitations of
ARTICLE VIII hereof, a Participant may elect to receive his Pension in an
alternate form, in accordance with one or more of the following options, in an
Actuarially Equivalent amount, in lieu of the normal form of Pension to which he
is otherwise entitled under Section 7.1 or 7.2, as applicable:


(a)           An annuity for the life of the Participant with one hundred twenty
(120) monthly payments guaranteed, to be paid to a Beneficiary in the event of
the Participant's death prior to payment of the total number of specified
payments.
 
(b)           An annuity which will provide an actuarially increased amount
prior to the date of a Participant's commencement of his pension under the
federal Social Security Act, and an actuarially decreased amount thereafter,
such that the total payments received by the Participant under the Plan when
combined with the payments he receives with regard to his primary insurance
benefit under the federal Social Security Act shall be as nearly uniform as
possible throughout the period for which the annuity is received.
 

 
22

--------------------------------------------------------------------------------

 

(c)           Any other form of benefit elected by the Participant which is
based upon his life expectancy, or the joint life expectancy of the Participant
and his Beneficiary.


(d)           Notwithstanding anything herein to the contrary, if the
Actuarially Equivalent lump sum value of a Participant's Pension at any time
following his termination of employment exceeds One Thousand Dollars ($1,000),
but does not exceed Five Thousand Dollars ($5,000) or, effective September 1,
2007, Twenty-Five Thousand Dollars ($25,000), the Participant, subject to
Sections 7.1 and 7.2 above (including, if applicable, the spousal consent
requirements of Section 7.2), may elect that such value shall be immediately
distributed to the Participant in a single lump sum in cash or shall commence
immediately in the normal form provided under Sections 7.1 or 7.2 as applicable.
 
The single lump sum cash payment under Section 7.3(d) shall be the only optional
form of payment under this Section 7.3 for a Participant with a Deferred Vested
Retirement Pension who elects early payment of a Pension pursuant to Section
6.5(c) and Section 7.3(d).
 
7.4.           Involuntary Cash Outs
 
If the Actuarially Equivalent lump sum value of a Participant's Pension at any
time following his termination of employment does not exceed One Thousand
Dollars ($1,000) (Five Thousand Dollars ($5,000) for distributions made prior to
March 28, 2005), such value shall be immediately distributed to the Participant
(or his Beneficiary, as applicable) without his or any other person's
consent.  Provided, however, in the event payment of a Qualified Joint and Fifty
Percent (50%) Survivor Pension under Section 7.2 hereof has already commenced,
or if payment of a Pension has already commenced to a spouse under Section 6.6
hereof, or as to any payment of a Pension which has commenced prior to the
Participant's attainment of Normal Retirement Age, the consent to the cash out
shall be required from the Participant and his spouse (subject to the spousal
consent requirements of Section 7.2 hereof) or, if the Participant is deceased,
from the surviving spouse.


7.5.           Effect of Lump Sum Payment
 
If a Participant receives a lump sum distribution pursuant to Section 7.3(d) or
7.4 hereof,  any benefit earned prior to his termination of employment shall be
disregarded for purposes of determining such Participant's Accrued Benefit
hereunder as a result of any reemployment by the Employer of the Participant.


Provided, however, any such Participant whose prior distribution was in an
amount less than his Accrued Benefit, shall have the right to repay such
distribution, including interest thereon calculated at five percent (5%),
compounded annually from the date of distribution to the date of
repayment.  Such repayment shall be made before the earlier of the date the
Participant incurs five (5) consecutive one (1) year Breaks in Service following
the date of distribution, or the date which follows by five (5) years his date
of reemployment.  If such repayment is made, the Benefit Service earned prior to
his distribution shall be reinstated for all purposes under the Plan.



 
23

--------------------------------------------------------------------------------

 
 
                7.6.          Designation of Beneficiary
 
      Each Employee, including a former Employee, with a Pension benefit
hereunder may designate a primary beneficiary or beneficiaries and a contingent
beneficiary or beneficiaries to receive any benefit that may become payable
under this Plan by reason of such Employee's death (other than a benefit payable
only to his spouse or other qualified contingent pensioner).  Such designation
shall be made upon the forms furnished by the Committee, and may at any time and
from time to time be changed or revoked without notice to the beneficiary or
beneficiaries, and shall not be effective unless and until filed with the
Committee, including compliance with the spousal consent rules specified under
Sections 5.6 and 7.2 hereof.


If any such Employee shall fail to designate a beneficiary or beneficiaries or
if all those designated by him predecease him or if all primary and contingent
beneficiaries designated by a Participant die before the end of the guarantee
period under an optional guaranteed form of annuity payment, then the
beneficiary or beneficiaries shall be determined from among the following with
priority in the order provided below:


(a)           his spouse;
 
(b)           his children and children of deceased children per stirpes (by
right of representation);
 
(c)           his parents;
 
(d)           his brothers and sisters and nephews and nieces who are children
of deceased brothers and sisters per stirpes (by right of representation); and
 
(e)           his estate.
 
Neither the Employer, Affiliated Employer, nor the Trustee (in its capacity as
Trustee) shall be named as beneficiary.



 
24

--------------------------------------------------------------------------------

 

7.7.           In-Service Distribution


(a)           The provisions of this Section 7.7 are effective December 1, 2000
and are subject to the requirements of Section 8.5.  A Participant who attains
his Normal Retirement Age but who is not eligible to commence a Pension under
Section 5.1 because the Participant has not separated from Service, may elect,
at any time within the twelve (12)-month period beginning on the date the
Participant attains his Normal Retirement Age, to commence receipt of a Pension
in an amount equal to the Pension the Participant would have received had the
Participant separated from Service on the first day of the month which is at
least thirty (30) days, but not more than ninety (90) days, after the date the
Participant elects to receive such in-service distribution.  If a Participant
does not make such an election within such twelve (12)-month period, the
Participant may subsequently elect to commence receipt of a Pension in an amount
equal to the Pension the Participant would have received had the Participant
separated from Service on the first day of the month immediately following the
next anniversary of the Participant’s Normal Retirement Date.  Such a subsequent
election must be made at least thirty (30) days, but not more than ninety (90)
days, before such deemed separation date.  Such in-service Pension shall be
payable in the normal form specified in Section 7.1 or, if elected by the
Participant (with spousal consent if applicable), in any of the optional forms
specified in Section 7.3.  The amount of such in-service Pension shall not be
increased by subsequent accruals hereunder (which accruals shall be payable, if
at all, only in accordance with subsections (b) and (c) below).
 
(b)           A Participant who elects to receive an in-service Pension in
accordance with subsection (a) above, will automatically receive an additional
in-service Pension, effective as of the first day of the month immediately
following each subsequent anniversary of the Participant’s Normal Retirement
Date, in an amount equal to the benefit accrued by the Participant since the
commencement effective date of the Participant’s immediately preceding
in-service Pension (whether an original in-service Pension under subsection (a)
above or an additional in-service Pension under this subsection (b)).  Such an
additional in-service Pension shall be payable in the normal form specified in
Section 7.1 or, if elected by the Participant (with spousal consent if
applicable), in any of the optional forms specified in Section 7.3.  The amount
of any particular additional in-service Pension shall not be increased by
subsequent accruals hereunder (which accruals shall be payable, if at all, only
in accordance with additional in-service Pensions payable under this subsection
(b) or in accordance with subsection (c)).
 
(c)           If a Participant elects to receive an in-service Pension in
accordance with the foregoing and subsequently separates from Service and
becomes eligible to receive a Pension under Section 5.2 or 5.6, then the amount
of the Pension payable under such Sections shall be the benefit accrued by the
Participant since the commencement effective date of the Participant’s
immediately preceding in-service Pension (whether an original in-service Pension
under subsection (a) above or an additional in-service Pension under
subsection  (b)). Such final Pension shall not affect the amount of any
in-service Pensions payable under subsections (a) and (b) above.
 

 
25

--------------------------------------------------------------------------------

 

ARTICLE VIII
 
LIMITATIONS AND RESTRICTIONS
 
 
8.1.           Maximum Annual Benefit
 
Notwithstanding any other provision of this Plan, the Pension payable to or on
behalf of any Participant under this Plan shall be limited in accordance with
Code section 415, as follows.  The provisions of this Article VIII supersede and
control any other provisions of the Plan in conflict therewith; provided,
however, that nothing herein shall affect Section 1.4 or shall be construed to
require the crediting of additional benefit accruals, Benefit Service, or
Compensation after the Freeze Date.  Subject to any specific optional elections
made in this Article VIII, the provisions of Code section 415 are hereby
incorporated by reference and shall control over any provision in the Plan in
conflict therewith.  The provisions of this Article VIII are intended to
constitute good-faith compliance with the final Treasury regulations under Code
section 415 published on April 5, 2007 and shall be construed and applied in
accordance therewith.


(a)           Definitions
 
(i)           Defined benefit dollar limitation
 
The "defined benefit dollar limitation" is $160,000 as of January 1, 2002 and as
adjusted, effective January 1 of each year thereafter, under section 415(d) of
the Code in such manner as prescribed under such Code section, and payable in
the form of a straight life annuity.  A limitation as adjusted under Code
section 415(d) will apply to Limitation Years ending with or within the calendar
year for which the adjustment applies.  Adjustments under Code section 415(d)
shall apply to years after a Participant’s severance from employment or, if
earlier, annuity starting date.
 
(ii)           Defined benefit compensation limitation
 
The “defined benefit compensation limitation” is one hundred percent (100%) of
the Participant's average earnings for the three (3)-consecutive calendar years,
while a Participant in the Plan, in which his earnings were the highest.  The
defined benefit compensation limitation shall be adjusted under Code section
415(d) for years after a Participant’s severance from employment or, if earlier,
annuity starting date.
 
(iii)           Maximum permissible benefit
 
The “maximum permissible benefit” is the lesser of the defined benefit dollar
limitation or the defined benefit compensation limitation (both adjusted where
required, as provided in subsection (A) and, if applicable, in subsection (B) or
(C) below).
 

 
26

--------------------------------------------------------------------------------

 



(A)           If the Participant has fewer than 10 years of participation in the
Plan, the defined benefit dollar limitation shall be multiplied by a fraction,
(I) the numerator of which is the number of years (or part thereof) of
participation in the Plan and (II) the denominator of which is 10.  In the case
of a Participant who has fewer than 10 years of Service with the Employer, the
defined benefit compensation limitation shall be multiplied by a fraction, (I)
the numerator of which is the number of years (or part thereof) of Service with
the Employer and (II) the denominator of which is 10.
 
(B)           If the benefit of a Participant begins prior to age 62, the
defined benefit dollar limitation applicable to the Participant at such earlier
age is an annual benefit payable in the form of a straight life annuity
beginning at the earlier age that is the actuarial equivalent of the defined
benefit dollar limitation applicable to the Participant at age 62 (adjusted
under subsection (A) above, if required).  The defined benefit dollar limitation
applicable at an age prior to age 62 is determined as the lesser of (I) the
actuarial equivalent (at such age) of the defined benefit dollar limitation
computed using the interest rate specified in Section 2.2(b) and the mortality
table (or other tabular factor) specified in Section 2.2(a)(ii) of the Plan and
(II) the actuarial equivalent (at such age) of the defined benefit dollar
limitation computed using a five percent (5%) interest rate and the
applicable  mortality table as defined in Section 2.2(a)(ii).  Any decrease in
the defined benefit dollar limitation determined in accordance with this
subsection (B) shall not reflect a mortality decrement if benefits are not
forfeited upon the death of the Participant.  If any benefits are forfeited upon
death, the full mortality decrement is taken into account.
 
(C)           If the benefit of a Participant begins after the Participant
attains age 65, the defined benefit dollar limitation applicable to the
Participant at the later age is the annual benefit payable in the form of a
straight life annuity beginning at the later age that is actuarially equivalent
to the defined benefit dollar limitation applicable to the Participant at age 65
(adjusted under subsection (A) above, if required).  The actuarial equivalent of
the defined benefit dollar limitation applicable at an age after age 65 is
determined as (I) the lesser of the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using the interest rate specified in
Section 2.2(b) of the Plan and the mortality table (or other tabular factor)
specified in Section 2.2(a)(ii) of the Plan and (II) the actuarial equivalent
(at such age) of the defined benefit dollar limitation computed using a five
percent (5%) interest rate assumption and the applicable mortality table as
defined in Section 2.2(a)(ii) of the Plan.  For these purposes, mortality
between age 65 and the age at which benefits commence shall be ignored.
 

 
27

--------------------------------------------------------------------------------

 

(iv)           Earnings:  For purposes of Section 8.1(a)(ii), earnings for any
Limitation Year shall be the Participant's earned income, wages, salaries, and
fees for professional services, and other amounts received for personal services
actually rendered in the course of employment with the Employer (including, but
not limited to, commissions paid salesmen, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips and
bonuses), provided such amounts are actually paid or includable in gross income
during such year, except that notwithstanding the foregoing, earnings shall also
include, elective deferrals (as defined in  Code section 402(g)(3)) and any
amount which is contributed or deferred by the Employer at the election of the
Participant and which is not includible in the gross income of the Participant
pursuant to  Code section 125, 132(f)(4), or 457.  Earnings shall exclude the
following:


(A)           Employer contributions to a plan of deferred compensation which
are not included in the Participant's gross income for the taxable year in which
contributed or company contributions under a simplified employee pension plan to
the extent such contributions are deductible by the Participant, or any
distributions from a plan of deferred compensation;
 
(B)           Amounts realized from the exercise of a nonqualified stock option,
or when restricted stock (or property) held by the Participant either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture;
 
(C)           Amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and
 
(D)           Other amounts which received special tax benefits, or
contributions made by the Employer (whether or not under a salary reduction
agreement) towards the purchase of an annuity described in section 403(b) of the
Code (whether or not the amounts are actually excludable from the gross income
of the Participant).
 
(E)           Other items of remuneration that are similar to any of the items
listed in subsections (A) through (D) of this Section 8.1(a)(iv).
 
Annual earnings taken into account for purposes of this Section for any
Limitation Year beginning on or after January 1, 1989 shall be limited in
accordance with the applicable annual limitation on Compensation under Section
2.12(c), except that the determination period shall be the Limitation Year.



 
28

--------------------------------------------------------------------------------

 

To be taken into account for a year, earnings must be actually paid or made
available to a Participant during such year and must be paid or treated as paid
prior to the Participant’s “severance from employment” with the Employer as such
term is defined in Treasury regulation section
1.415(a)-1(f)(5).  Notwithstanding the foregoing, “earnings” shall also include
the following:


(F)           amounts paid by the later of 2½ months after a Participant’s
severance from employment with the Employer or the end of the year that includes
the date of such severance from employment, provided that such amounts (I)
constitute regular compensation for services during regular working hours or for
services outside regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar payments, and (II) would have been paid
to the individual prior to the severance from employment if the individual had
continued in the Employer's employment.
 
(G)           amounts paid by the later of 2½ months after a Participant’s
severance from employment with the Employer or the end of the year that includes
the date of such severance from employment, provided that such amounts represent
payment for unused, accrued bona fide sick, vacation, or other leave that the
individual would have been entitled to use if employment had continued.
 
(H)           payments to a participant who is permanently and totally disabled
(as defined in Code section 22(e)(3)) during a year in which such Participant is
credited with a year of Benefit Service or deemed credited with a year of
Benefit Service under Section 6.4.
 
(I)           payments to an individual who does not currently perform services
for the Employer by reason of qualified military service, as defined in section
414(u)(1) of the Code, to the extent that such payments do not exceed the amount
that the individ­ual would have received had he or she continued in the
Employer's employment instead of enter­ing qualified military service.


(b)           Benefit Limitation
 
If an annual Pension payable to a Participant hereunder (including Pensions
payable under any other defined benefit plans of the Employer) is greater than
Ten Thousand Dollars ($10,000) or if the Participant has ever participated in a
defined contribution plan maintained by the Employer, the Participant’s Pension
shall automatically be limited to the maximum permissible benefit in accordance
with Code section 415.



 
29

--------------------------------------------------------------------------------

 

The limitations of this Section apply to a Pension payable in the form of a
straight life annuity with no ancillary benefits.  If payment is in a different
form, the amount thereof shall be adjusted to be the actuarial equivalent of a
single life annuity and the limitations shall be applied to such adjusted
amount; provided that survivor benefits payable to a surviving spouse under a
qualified joint and survivor annuity shall not be taken into account to the
extent that such benefits would not be payable if the participant’s benefits
were not paid in the form of a qualified joint and survivor annuity and further
provided that actuarial equivalence shall be determined as follows:


(i)           For purposes of benefits paid in a form to which Code section
417(e)(3) does not apply, the actuarial equivalent straight life annuity is the
greater of (A) the annual amount of the straight life annuity payable to the
Participant under the terms of the Plan commencing at the same annuity starting
date as the form of benefit actually payable to the Participant and (B) the
annual amount of the straight life annuity commencing at the same annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using a 5% interest assumption and the “Applicable
Mortality Table” described in Section 2.2(a)(ii).


(ii)           For purposes of benefits paid in a form to which Code section
417(e)(3) applies and with an annuity starting date occurring in 2004 or 2005,
the actuarial equivalent straight life annuity is the greater of (A) the annual
amount of the straight life annuity commencing at the annuity starting date that
has the same actuarial present value as the particular form of benefit payable,
computed using the interest and mortality factors set forth in Section 2.2(b)
and (B) the annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using an interest rate of 5.5% and the “Applicable
Mortality Table” described in Section 2.2(a)(ii).


(iii)            For purposes of benefits paid in a form to which Code section
417(e)(3) applies and with an annuity starting date occurring after 2005, the
actuarial equivalent straight life annuity is the greatest of (A) the annual
amount of the straight life annuity commencing at the annuity starting date that
has the same actuarial present value as the particular form of benefit payable,
computed using the interest and mortality factors set forth in Section 2.2(b);
(B) the annual amount of the straight life annuity commencing at the annuity
starting date that has the same actuarial present value as the particular form
of benefit payable, computed using an interest rate of 5.5% and the “Applicable
Mortality Table” described in Section 2.2(a)(ii); and (C) the annual amount of
the straight life annuity commencing at the annuity starting date that has the
same actuarial present value as the particular form of benefit payable, computed
using the “Applicable Interest Rate” and the “Applicable Mortality Table”
described in Section 2.2(a)(ii), divided by 1.05.



 
30

--------------------------------------------------------------------------------

 

   Benefit increases resulting from the increase in the defined benefit dollar
limitation as of January 1, 2002 will be provided to all Employees participating
in the Plan who have one Hour of Service on or after the first day of the first
Limitation Year ending after December 31, 2001.


For Limitation Years beginning after December 31, 2001, a multiemployer plan
shall not be combined or aggregated with a non-multiemployer plan for purposes
of applying the defined benefit compensation limitation to the non-multiemployer
plan.


(c)           Combined Plan Limit
 
For Limitation Years beginning on or after January 1, 2000, the combined plan
limit under former Code section 415(e) shall not apply to any active or deferred
vested Participant with an accrued benefit hereunder in any such Limitation Year
(including any such Participant whose Pension has commenced but who has not
received his entire benefit hereunder as of any such Limitation Year).


8.2.           Top Heavy Requirements
 
In the event that this Plan becomes a Top Heavy Plan, all minimum requirements
of Code section 416 will become applicable, notwithstanding any other provision
of this Plan.


(a)           Definitions
 
For the purposes of determining if the Plan is a Top Heavy Plan, the following
definitions shall be applicable:

 
31

--------------------------------------------------------------------------------

 
 
                                                (i)         Top Heavy Plan
 
The Plan will be considered a Top Heavy Plan for the Plan Year if as of the last
day of the preceding Plan Year, (1) the aggregate present value of Accrued
Benefits of Key Employees hereunder exceeds sixty percent (60%) of the aggregate
present value of all Accrued Benefits hereunder (the "sixty percent (60%)
test"), or (2) the plan is part of a required aggregation group (within the
meaning of section 416(g) of the Code) and the required aggregation group is
"top heavy".  The present values of Accrued Benefits of an Employee as of the
Determination Date shall be increased by the distributions made with respect to
the Employee under the Plan and any plan aggregated with the Plan under section
416(g)(2) of the Code during the one-year period ending on the Determination
Date.  The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under section 416(g)(2)(A)(i) of the Code.  In the case of a
distribution made for a reason other than severance from employment, death, or
disability, this provision shall be applied by substituting “five-year period”
for “one-year period.”  The value of the Employee's Accrued Benefit shall not
include rollover and plan-to-plan transfers made after December 31, 1985, from
the plan of any other employer (other than an Affiliated Employer), or the value
of the Accrued Benefits of Former Key Employees.  The value of all Accrued
Benefits of any individual who has not performed services for the Employer
during the one-year period ending on the determination date shall not be taken
into account.  For the purpose of this Section 8.2, the term Employee shall be
deemed to include beneficiaries of deceased Employees.  For the purposes of this
Section 8.2, "present value of Accrued Benefit" shall be determined based upon
the Actuarial Equivalent assumptions specified under Section 2.2
hereof.  However, notwithstanding the results of the Sixty Percent (60%) Test,
the Plan shall not be considered a Top Heavy Plan for any Plan Year in which the
Plan is a part of a required or permissible aggregation group (within the
meaning of section 416(g) of the Code) which is not Top Heavy.



 
32

--------------------------------------------------------------------------------

 
 
                                               (ii)           Top Heavy Group
 
The Plan is part of a Top Heavy Group if it is part of a combination of two or
more qualified pension or profit sharing plans and, under section 416 of the
Code, such plans may be required to be aggregated to determine if such plans are
top heavy.  It will be required to aggregate into a group (1) all plans of the
Employer in which a Key Employee participates (in the Plan Year containing the
determination date or in any of the four (4) preceding Plan Years) and (2) each
other plan which enables any plan in which a Key Employee participates during
the period tested to meet the requirements of Code sections 401(a) (4) and
410(b).  It is permissible for the Employer to expand the group of the plans by
aggregating other plans so long as the resulting group of the plans continues to
satisfy the coverage and discrimination rules as contained under Code
sections 401(a)(4) or 410(b).  For the purpose of this Section 8.2(a)(ii), all
employers aggregated under Code sections 414(b), 414(c) or 414(m) are considered
a single employer.  The foregoing Sixty Percent (60%) Test shall be applied to
the Top Heavy Group.  If the plans comprise a Top Heavy Group, then each plan is
also deemed to be a Top Heavy Plan.


(iii)           Key Employees
 
For purposes of this Section, “Key Employee” means any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
that includes the determination date was an officer of the Employer having
annual compensation greater than $130,000 (as adjusted under Code section
416(i)(1) for Plan Years beginning after December 31, 2002), a five-percent
owner of the Employer, or a one-percent owner of the Employer having annual
compensation of more than $150,000.  For this purpose, annual compensation means
compensation within the meaning of section 415(c)(3) of the Code.  The
determination of who is a Key Employee will be made in accordance with section
416(i)(1) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.


(iv)           Former Key Employees
 
A Participant will be considered a Former Key Employee during any Plan Year if
during such year he is not a Key Employee, but was a Key Employee as so defined
during any previous Plan Year.


(v)           Non-Key Employee
 
Any Employee who is neither a Key Employee nor a Former Key Employee.



 
33

--------------------------------------------------------------------------------

 
 
                                                (vi)          Determination Date
 
The top heavy status of this Plan, including the identification of Key
Employees, will be determined as of each Plan's Determination Date, which shall
be the Valuation Date of the first Plan Year as to the first Plan Year
hereunder, and the Valuation Date of the immediately preceding Plan Year as to
subsequent Plan Years.


(b)           Plan Restrictions
 
In the event that it is determined by the Committee that the Plan is a Top Heavy
Plan, the Plan will automatically for that Plan Year apply the following
provisions:


(i)             Minimum Benefit
 
If any Employee is covered under this Plan during any Plan Year when the Plan is
top heavy, he shall, at any time during or after such Plan Year, have an Accrued
Benefit (subject to the vesting requirements of this Plan) at least equal to one
twelfth (1/12th) of two percent (2%) of his considered compensation (defined
below), in effect at such time, multiplied by the number (not to exceed ten
(10)) of his years of Top Heavy Service (defined below) accrued at such time,
but excluding Benefit Service for periods prior to the first day of the first
Plan Year beginning prior to January 1, 1984 and for years during which the Plan
is not a Top Heavy Plan.


An Employee's considered compensation is the average annual amount of
compensation he received from the Employer for the five (5) consecutive calendar
years (or if the Employee does not have five (5) such years, the number he does
have) during which he received the greatest amount of compensation, including,
for any calendar year, all amounts (other than amounts in excess of the
applicable dollar limitation on Compensation under Section 2.12(c) for that
year) reportable on income tax Form W-2 or its equivalent (but including, for
Plan Years beginning on or after January 1, 1998, elective deferrals (as defined
in Code section 402(g)(3)) and other amounts deferred or contributed at the
election of the Employee and not includible in income pursuant to Code section
125, 132(f)(4), or 457), provided that no such year of compensation shall be
taken into account if the Plan is not top heavy at any time during such year
unless by taking such year into account a smaller amount of considered
compensation would result.


An Employee's Top Heavy Service shall be his Years of Vesting Service, except
that any Year of Service either completed in a Plan Year beginning prior to
January 1, 1984, or completed during a Plan Year when the Plan was not top heavy
shall be disregarded.



 
34

--------------------------------------------------------------------------------

 

For purposes of satisfying the minimum benefit requirements of section 416(c)(1)
of the Code and the Plan, in determining years of Service with the Employer, any
service with the Employer shall be disregarded to the extent that such service
occurs during a Plan Year when the Plan benefits (within the meaning of section
410(b) of the Code) no Key Employee or Former Key Employee.


(ii)           Minimum Vesting
 
During any Plan Year in which the Plan is deemed to be top heavy, the following
vesting schedule shall apply:


Years of Vesting Service
Vested Percentage
   
Less than 2 years
0%
2 years
20%
3 years
40%
4 years
60%
5 years
80%
6 years or more
100%



Provided, that effective as of the Freeze Date and notwithstanding anything
herein to the contrary, each Participant who is an Employee on the Freeze Date
shall have a one hundred percent (100%) vested and nonforfeitable right to his
Accrued Benefit.


(iii)           Adjustments to Code section 415 Limits
 
For  Limitation Years beginning on or after January 1, 2000 the combined plan
limit under former  Code section 415(e) shall not apply to any active or
deferred vested Participant with an accrued benefit hereunder in any such
Limitation Year (including any such Participant whose Pension has commenced but
who has not received his entire benefit hereunder as of any such Limitation
Year).



 
35

--------------------------------------------------------------------------------

 

8.3.           Restrictions on Top Twenty Five Employees


(a)           This Section sets forth the limitations required by the Internal
Revenue Service on the Employer contributions which may be used for the benefit
of certain Employees, but shall not apply if after payment of a distribution to
an Employee otherwise affected, the value of the assets of the Plan equals or
exceeds 110% of the value of current liabilities as defined in Code
section 412(l)(7), or if the value of the Employee's Accrued Benefit (as defined
in IRS Reg. l.401(a)(4)-5(c)(3)(iii)) is less than 1% of the value of current
liabilities as defined in Code section 412(l)(7).  This Section shall apply to
an Employee only if his anticipated annual Pension exceeds One Thousand Five
Hundred Dollars ($1,500) and the Employee was among the twenty-five (25) highest
paid individuals of the Employer at the time of such Employer's initial
establishment of the plan or the date of a subsequent amendment which
substantially increased the possibilities of discrimination as to Plan
benefits.  The limitations set forth in this Section shall become applicable if:
 
(i)           the Plan is terminated within ten (10) years after its initial
establishment, or
 
(ii)           the Pension of an Employee becomes payable within ten years after
the initial establishment of the Plan.
 
If subsection (ii) above is applicable, the restrictions will remain in effect
until the Plan has been in effect for ten (10) years from the initial
establishment and, if at that time, the full current costs have been funded, the
restrictions will no longer apply.


If subsection (ii) above is applicable and the full current costs have not been
funded after the Plan has been in effect for ten years from the initial
establishment, the limitations shall continue to apply until the full current
costs have been funded.


If the Employer contributions are sufficient to meet the full current costs of
the Plan at the end of 10 years from the date of the Plan's initial
establishment, or later if the full current costs are then met for the first
time after such ten (10) year period, the excess of benefits payable under the
Plan but previously limited by this Section, over the amounts actually paid
shall be paid in a lump sum to the retired or terminated Employee, if living, or
if deceased, to his named beneficiary or estate.


(b)           If an Employee is subject to the provisions of this Section, the
Employer contributions which may be used for his benefits shall not exceed the
greatest of the following:
 
(i)           Twenty Thousand Dollars ($20,000); or
 

 
36

--------------------------------------------------------------------------------

 
 
(ii)           An amount computed by multiplying twenty percent (20%) of the
first Fifty Thousand Dollars ($50,000) of the Compensation of the Employee
averaged over his last five (5) years of participation, or actual years, if less
than five (5) years, by the number of years between the date of the initial
establishment of the plan by the Employer and


(A)           the date of termination of the Plan as to the Employer, or
 
(B)           in the case of an Employee described in subsection (a)(ii) above,
the date his benefit becomes payable, if before the date of such termination of
the Plan.
 
(iii)           In the case of an Employee who is a "substantial owner" (as
defined in ERISA section 4022(b)(5)), the present value of the benefit
guaranteed for such Employee under ERISA section 4022, or if the Plan has not
terminated, that would be guaranteed if the Plan terminated when his benefit
commenced.
 
(iv)           In the case of an Employee who is not such a "substantial owner"
the present value of the maximum benefit described in ERISA
section 4022(b)(3)(B) (determined on the date the Plan terminates or on the date
benefits commence if earlier, without regard to other limitations in ERISA
section 4022).
 
However, if the full current costs of the Plan have not been met by the Employer
on the date described in subsection (b)(ii)(A) or (b)(ii)(B) above, whichever is
applicable, then the date of the failure to meet such current costs shall be
substituted for the date referred to in subsection (b)(ii)(A) or
(b)(ii)(B).  For purposes of determining the contributions which may be used for
the benefit of an Employee when subsection (b)(ii)(B) applies, the number of
years taken into account may be recomputed for each year if the full current
costs of the Plan are met for such year by the Employer.


(c)           The limitations described above may be exceeded for the purpose of
making current benefit payments to retired Employees who would otherwise be
subject to such restrictions, provided that (i) the contributions which may be
used for any such retired Employee in accordance with the restrictions
heretofore indicated are applied either to provide a level amount of Pension in
the basic form of benefit provided for under the Plan for such Employees (or a
level amount of Pension in an optional form of benefit, not greater in amount
than the level amount of Pension under the basic form of benefit), and (ii) the
Pension thus provided is supplemented by monthly payments to the extent
necessary to provide the full Pension in the basic form called for by the Plan,
and (iii) such supplemental payments are made only if the full current costs of
the Plan have been met or if the aggregate of such supplemental payments for all
such retired Employees does not exceed the aggregate contributions already made
under the Plan in the year then current.
 

 
37

--------------------------------------------------------------------------------

 

(d)           The term "benefits" as used in this Section shall not include the
costs of any death benefits with respect to an Employee before retirement, nor
the amount of any death benefits actually payable after the death of an Employee
whether such death occurs before or after retirement.


(e)           In conformity with Treasury regulation section 1.401-4(c)(2), if
the Plan is amended to increase substantially the extent of possible
discrimination as to contributions and as to benefits actually payable upon
subsequent termination of the Plan or subsequent discontinuance of contributions
thereunder, then the provisions of this Section shall be applied to the Plan as
so amended as if it were then a new plan established on the date of such
amendment, except that, in place of the limit described in Treasury regulation
section 1.401-4(c)(2)(iii), the Employer contributions which may be used for the
benefit of an Employee who is subject to the provisions of this Section shall
not exceed the greatest of the following:
 
(i)           The Employer contributions (or funds attributable thereto) which
would have been applied to provide the benefits of the Employee if the Plan
prior to amendment had been continued without change,
 
(ii)           Twenty Thousand Dollars ($20,000),
 
(iii)           The sum of
 
(A)           the Employer contributions (or funds attributable thereto) which
would have been applied to provide benefits for the Employee under the Plan
prior to amendment if it had been terminated the day before the effective date
of change, and
 
(B)           an amount computed by multiplying twenty percent (20%) of the
first Fifty Thousand Dollars ($50,000) of the Compensation of the Employee
averaged over his last five (5) years of participation, or actual years, if less
than five (5) years, by the number of years between the date of the amendment of
the Plan by the Employer and
 
(I)           the date of termination of the Plan by the Employer, or
 
(II)           in the case of an Employee described in subsection (a)(ii), the
date his benefit becomes payable, if before the date of such termination of the
Plan.
 
(iv)           In the case of an Employee who is a "substantial owner" (as
defined in ERISA section 4022(b)(5)), the present value of the benefit
guaranteed for such Employee under ERISA section 4022, or if the Plan has not
terminated, that would be guaranteed if the Plan terminated when his benefit
commenced.
 

 
38

--------------------------------------------------------------------------------

 

(v)           In the case of an Employee who is not such a "substantial owner,”
the present value of the maximum benefit described in ERISA
section 4022(b)(3)(B) (determined on the date the Plan terminates or on the date
benefits commence if earlier, without regard to other limitations in ERISA
section 4022).


8.4.           Restrictions on Form of Payment
 
Except as permitted in the succeeding sentence, a Participant may not elect an
optional form of retirement income (under any provisions of this Plan) providing
a monthly Pension to a Beneficiary unless the actuarial value of the payments
expected to be made to the Participant is more than fifty percent (50%) of the
actuarial value of the total payments expected to be made under such optional
form.  The preceding sentence shall not apply to an optional form of retirement
income providing monthly Benefits to the spouse of a Participant for as long as
such spouse shall survive the Participant.  In no event, however, can the amount
of each monthly payment to a Beneficiary exceed that payable to the Participant
under the optional form of retirement income.


8.5.           Commencement of Pension
 
(a)           Payment of a Participant's Pension shall commence as soon after
the Participant's date of termination as is administratively possible and not
later than-the sixtieth (60th) day after the close of the Plan Year in which the
latest of the following occurs:
 
(i)           the Participant's Normal Retirement Date;
 
(ii)           the tenth (10th) anniversary of the date on which the Participant
commenced participation; or
 
(iii)           the termination of the Participant's service.
 
(b)           Notwithstanding anything to the contrary contained herein, the
distribution options under the plan shall comply with Code section 401(a)(9) and
regulations promulgated thereunder.  Accordingly, unless otherwise permitted by
law, effective January 1, 1997, the entire interest of a Participant shall
commence to be distributed by April 1 of the calendar year following the
calendar year in which the Participant attains age seventy and one-half (70½),
or, at the option of the Participant (provided the Participant is not a "five
percent (5%) owner" (as such term is defined in Code section 416) of an Employer
with respect to the Plan Year in which the Participant attains age seventy and
one-half (70½)), by April 1 of the calendar year following the calendar year in
which the Participant retires.  Payment shall be made over the life of such
Participant (or over the lives of the Participant and his Beneficiary) or over a
period not extending beyond the life expectancy of the Participant (or over a
period not extending beyond the life expectancy of the Participant and his
Beneficiary).  If a distribution has begun in accordance with the preceding
sentence and the Participant dies before his entire Pension has been distributed
to him, the remaining portion of his Pension shall be distributed at least as
rapidly as under the method of distribution being used under the preceding
sentence as of the date of his death.
 

 
39

--------------------------------------------------------------------------------

 

If a Participant dies before the distribution of his Pension has begun, his
entire Accrued Benefit shall be distributed to his surviving spouse over the
life expectancy of such surviving spouse or over a period not extending beyond
the life expectancy of such surviving spouse, and the distributions begin no
later than the date on which the Participant would have attained age seventy and
one-half (70½) (if the surviving spouse dies before such distributions begin,
this second exception shall be applied as if the surviving spouse were the
Participant).  For purposes of this Section and to the extent permitted by law,
any amount paid to a Participant's child shall be treated as if it had been paid
to the Participant's surviving spouse if such amount will become payable to the
surviving spouse upon such child reaching majority (or other designated event
permitted by law).


If a Participant is currently an employee of the Employer, and the Participant
has already begun to receive distributions upon attaining the age of seventy and
one-half (70½), such Participant may elect to postpone further payment of
distributions until April 1 of the calendar year following the calendar year in
which the employee retires.


The above age seventy and one-half (70½) distribution requirements shall be
effective for all Participants attaining such age on or after January 1, 1989
except for (i) those Participants who have a designation in effect under section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act of 1982 and (ii) those
Participants who attained age seventy and one-half (70½) before January 1, 1988,
unless the Participant is also a five percent (5%) owner of the Company at any
time during the Plan Year ending with or within the calendar year in which such
Participant attains age sixty six and one-half (66½) and any subsequent Plan
Year.


With respect to distributions under the Plan made for calendar years beginning
on or after January 1, 2002 and before the effective date of ARTICLE XVII, the
Plan will apply the minimum distribution requirements of section 401(a)(9) of
the Code in accordance with the regulations under such Code section that were
proposed on January 17, 2001,  ARTICLE XVII contains additional rules regarding
minimum required distributions after the effective date of such Article.


Notwithstanding anything herein to the contrary, a Participant's Accrued Benefit
will be reduced by the Actuarial Equivalent of any Plan benefits previously paid
from this Plan.



 
40

--------------------------------------------------------------------------------

 

ARTICLE IX


PENSION COMMITTEE; ADMINISTRATION
 
9.1.           Appointment, Term, Resignation and Removal
 
The Board of Directors of the Company (in its capacity as Plan Administrator)
shall appoint a Pension Committee (the Committee) of not less than three (3)
persons, the members of which shall serve until their resignation, death or
removal.  Any member of the Committee may resign at any time by mailing written
notice of such resignation to the Board of Directors of the Company (in its
capacity as Plan Administrator).  Any member of the Committee may be removed by
the Board of Directors of the Company, with or without cause.  Vacancies in the
Committee arising by resignation, death, removal or otherwise shall be filled by
such persons as may be appointed by the Board of Directors of the Company.  In
the event no Committee is appointed or is serving, the Plan Administrator shall
be the Committee.


9.2.           Powers
 
Each Committee member shall be a fiduciary and shall, in that capacity, have the
exclusive responsibility for the administration of the Plan and Trust, and shall
have all the powers necessary to accomplish such purposes, including, but not by
way of limitation, the discretion, right, power and authority:


(a)           To construe and interpret the Plan and to decide any and all
matters arising hereunder, including the right to remedy possible ambiguities,
inconsistencies or omissions; provided, however, that all such interpretations
and decisions shall be applied in a uniform and nondiscriminatory manner to all
Employees similarly situated;
 
(b)           To compute the amount, manner and time of payment of any Pension
which shall be payable to any Participant, spouse, or other beneficiary in
accordance with the provisions of the Plan;
 
(c)           To authorize disbursements from the assets of the Trust Fund for
payment of Pensions hereunder;
 
(d)           To prescribe procedures to be followed by Participants or
Beneficiaries filing applications for Benefits;
 
(e)           To prepare and distribute, in such manner as the Committee
determines to be appropriate, information explaining the Plan;
 
(f)           To receive from the Employer and from Participants such
information as shall be necessary for the proper administration of the Plan;
 
(g)           To furnish the Company, upon request, such annual reports with
respect to the administration of the Plan as are reasonable and appropriate;
 

 
41

--------------------------------------------------------------------------------

 

(h)           To receive and review the periodic valuation of the Plan made by
the Actuary;
 
(i)           To receive, review and keep on file (as it deems convenient or
proper) reports of the financial condition, and of the receipts and
disbursements of the assets held by the Fund;
 
(j)           To withhold, and be liable for, payment of the tax required to be
withheld from any Pension paid in accordance with the provisions of this Plan,
unless the Participant, spouse or other Beneficiary who is payee for such
Pension shall, to the extent permitted by applicable law, elect to have
withholding not apply to such payments.  Such election shall remain in effect
until revoked by the elector.  The maximum amount to be withheld shall not
exceed the sum of the amount of money and the fair market value of other
property (within the meaning of applicable law) received in payment of benefits;
 
(k)           To direct the payor of authorized disbursements from the Trust
Fund to withhold payment of the tax required to be withheld by law.  In such
case, and if the payor is supplied with such information as required by
regulations, then the payor shall be liable for payment of the tax withheld; and
 
(l)           To establish a procedure for the Plan to deal with qualified
domestic relations orders.  Such procedure shall comply with the applicable
requirements of Code sections 401(a)(13) and 414(p), as well as ERISA
sections 206(d)(3)(A) and 514(b)(7).
 
(m)           To delegate, in writing, to any member of members of the
Committee, or to any Employee or Employees of the Company, or to the Trustee or
any other investment fiduciary, severally or jointly, the authority to perform
any fiduciary, ministerial or routine act in connection with the administration
of the Plan.
 
The Committee shall have no power to add to, subtract from or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for benefits under the
Plan.


9.3.           Organization
 
The Committee shall select from among its members a chairman, who shall preside
at all of its meetings, and shall select a secretary without regard as to
whether that person is a member of the Committee, who shall keep all records,
documents, and data pertaining to its supervision of the administration of the
Plan and Trust.


9.4.           Quorum, and Majority Action
 
A majority of the members of the Committee constitutes a quorum for the
transaction of business, and the vote of a majority of the members present at
any meeting will decide any question .



 
42

--------------------------------------------------------------------------------

 
 
               9.5.           Signatures
 
The chairman, the secretary and any one or more of the members of the Committee
to which the Committee has delegated the power, shall each, severally, have the
power to execute any document on behalf of the Committee, and to execute any
certificate or other written evidence of the action of the Committee.  The
Trustee, after being notified of such delegation of power in writing, shall
thereafter accept and may rely upon any document executed by such member or
members as representing the action of the Committee until the Committee files
with the Trustee a written revocation of that delegation of power.


9.6.           Disqualification of a Committee Member
 
A member of the Committee who is also a Participant hereunder shall not vote or
act upon any matter relating solely to himself.


9.7.           Disclosure to Members
 
The Committee shall make available to each Participant and Beneficiary of the
Plan for his examination such records, documents and other data as are required
under ERISA, but only at reasonable times during business hours.  No Participant
or Beneficiary shall have the right to examine any data or records reflecting
the compensation paid to any other Participant or Beneficiary, and the Committee
shall not be required to make any data or records available other than those
required by ERISA.


9.8.           Standard of Performance
 
The Committee and each of its members shall use the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent man acting in a
like capacity and familiar with such matters would use in conducting his
business; and shall otherwise act in accordance with the provisions of this Plan
and ERISA.


9.9.           Liability of Committee and Liability Insurance
 
No member of the Committee shall be liable for any act or omission of any other
member of the Committee, the Trustee, any investment manager appointed by the
Trustee or Company or any other agent appointed by the Trustee or Company except
to the extent required by ERISA and any other applicable law, which liability
can not be waived.  No member of the Committee shall be liable for any act or
omission on his own part except to the extent required by the terms of ERISA and
any other applicable law, which liability can not be waived.  In this
connection, each provision hereof is severable and if any provision is found to
be void as against public policy, it shall not affect the validity of any other
provisions hereof.


Further, it is specifically provided that the Company may direct the purchase
out of the Trust Fund of insurance for the members of the Committee and any
other fiduciaries appointed by the Committee, and for the Trust Fund itself to
cover liability or losses occurring by reason of the act or omission of any one
or more of the members of the Committee or any other fiduciary appointed by them
under the Plan.

 
43

--------------------------------------------------------------------------------

 

No member of the Committee shall be required to give bond for the performance of
his duties hereunder unless required by law, which cannot be waived.


9.10.           Compensation
 
The members of the Committee shall serve without compensation for their
services, but shall be reimbursed by the Company for all expenses properly and
actually incurred in the performance of their duties under the Plan unless the
Company elects to have such expenses paid out of the Trust Fund.  Each Employer
shall bear that portion of such expenses as the Accrued Benefits of Participants
employed by it bears to the amount of the Accrued Benefits of all Participants.


9.11.           Uniform Administration
 
Whenever in the administration of the Plan any action is required by the
Committee, such action shall be uniform in nature as applied to all persons
similarly situation and no such action shall be taken which will impermissibly
discriminate in favor of highly compensated employees (as defined by Code
section 414(q)).
 
ARTICLE X
 
TRUST FUND
 
10.1.           Trust Fund
 
A Trust Fund shall be established which shall form the corpus of this Plan, to
receive all contributions made pursuant to ARTICLE IV hereof, and to pay
benefits and allowable expenses under the terms of this Plan.  A Trustee (or
Trustees) shall be appointed under the terms of a separate trust agreement
applicable to this Plan, to administer the Trust Fund in accordance with its
terms.


10.2.           Trust Fund Payments
 
All contributions under this Plan shall be paid to the Trustee and shall be
held, invested and reinvested by the Trustee in accordance with the terms of the
trust agreement.  All property and funds of the Trust Fund, including income
from investments and from all other sources, shall be retained for the exclusive
benefit of Employees, as provided in the Plan, and shall be used to pay benefits
to Employees or their beneficiaries, or to pay expenses of administration of the
Plan and Trust Fund to the extent not paid by the Company, except as provided in
Section 14.8 hereof.



 
44

--------------------------------------------------------------------------------

 

ARTICLE XI


CLAIMS PROCEDURE


11.1.           Claims for Benefits
 
Any claim relating to benefits under the Plan shall be submitted in writing to
the Committee in such manner as it may direct.  If the Committee determines that
any applicant is not entitled to receive all or part of the benefits claimed, it
will mail or deliver written notice to such applicant of (a) its determination
and the reasons therefor, with appropriate references to pertinent Plan
provisions, and (b) the procedure for review of its determination.  Such notice
shall, if appropriate, also explain how a claimant may perfect his claim and why
submission of additional information is necessary to do so, and shall be
provided within ninety (90) days of submission of a denied claim unless the
Committee provides the claimant with notice in writing before the end of such
ninety day period that special circumstances require an extension of time (of no
more than a single additional ninety (90) day period) for processing such claim,
together with a statement of the reasons for such extension and an indication of
the date on which a decision on such claim is expected to be rendered, in which
case the decision of the Committee shall be rendered no later than the end of
such extended period.  In the case of a claim relating to Disability benefits,
the foregoing procedures shall be modified to the extent required to comply with
section 503 of ERISA.


11.2.           Appeal and Review
 
An applicant for benefits whose claim has been denied in whole or in part, or
the duly authorized representative of such applicant, may, within ninety (90)
days after receipt of written notice of such denial, request a review thereof
and submit to the Committee in writing such further information as will, in such
person's opinion, establish the applicant's rights to such benefits.  If, upon
receipt of this further information, the Committee determines that the applicant
is not entitled to the benefits claimed, it will afford the applicant, or his or
her duly authorized representative, a reasonable opportunity to submit issues
and comments in writing and to review pertinent documents.  The Committee will
then render its final decision with the specific reasons therefore (including
references to pertinent Plan provisions) in writing and will transmit such
written decision to the applicant within sixty (60) days after the submission of
such request for review unless (i) the time for such decision is postponed by
agreement or (ii) the Committee notifies the applicant in writing that special
circumstances require an extension (for no more than a single additional sixty
(60) day period) of the period for review of such claim, in which case such
decision will be transmitted to the applicant no later than the end of such
extended period.  In the case of a claim relating to Disability benefits, the
foregoing procedures shall be modified to the extent required to comply with
section 503 of ERISA.



 
45

--------------------------------------------------------------------------------

 

ARTICLE XII


ADOPTION OF THE PLAN BY OTHER COMPANIES


12.1.           Adoption Procedure
 
With the assent of the Company, any business organization which is now or
hereafter becomes eligible to do so under the laws of the United States and
under any applicable state laws may adopt this Plan and may amend it as it is
applicable to it alone for all or any classification or classifications of its
employees, as permitted by Code section 401(a), by meeting the following
requirements:


(a)           Executing an instrument setting forth the particular
classifications of its employees which are to be eligible for participation in
the Plan and expressing its agreement to be bound as a participating Employer by
all the terms, provisions, conditions, and limitations of the Plan as herein
provided with respect to its employees to be eligible for participation therein.
 
(b)           Agreeing to pay to the Trustee the full amount of its required
contribution to the Trust Fund for the first year of its participation in the
Plan and as required by the terms of the Plan for each year thereafter.
 
(c)           Compiling and submitting all information required by the Committee
with reference to its employees.
 
With the assent of the Company, any eligible Affiliated Employer may adopt the
Plan as of the Effective Date or as of any later date by compliance with such
conditions, and the instrument executed by any such participating Employer as
provided above shall become, as to such Employer and its employees, a part of
this Plan.


Notwithstanding the foregoing, no business organization or Affiliated Employer
may adopt the Plan or become an Employer after the Freeze Date.


12.2.           No Joint Venture Implied
 
The adoption of this Plan by any Employer shall not create a joint venture or
partnership relationship between it and any other party hereto.  Any rights,
duties, liabilities and obligations assumed hereunder by each participating
Employer, or imposed upon it under or as a result of the terms and provisions of
this Plan, shall relate to and affect such Employer alone.


12.3.           Expenses to be Shared
 
Each Employer shall pay a proportionate part of the cost of necessary expenses
incurred in its administration either directly or as a disbursement from the
Trust Fund.



 
46

--------------------------------------------------------------------------------

 
 
               12.4.           Transfer of Members
 
       If an Employee of one participating Employer is transferred to the
service of another participating Employer, he shall maintain all of his rights
under the Plan, and his Service and Plan membership shall be considered
uninterrupted, as if no transfer had been made.  Service with any participating
Employer shall count as Service with all participating Employers.  Provided,
however, in no event shall a Participant's Accrued Benefit be attributable to
Compensation or Service earned prior to the effective date of the participating
Employer's adoption of the Plan, unless pursuant to the specific adoption of the
adopting Employer.


12.5.           Withdrawal of Participating Employer
 
Any participating Employer may withdraw from the Plan by giving ninety (90) days
notice in writing of its intention to withdraw to the Trustee, the Committee,
and the Board unless a shorter notice shall be agreed to by such parties.


12.6.           Treatment of Funds on Withdrawal
 
Upon the effective date of the withdrawal of a participating Employer, the
equitable share of such withdrawing Employer in the Trust Fund as of such date
shall be determined, and the Trustee shall thereupon set aside from the Trust
Fund assets equal in value to such equitable share.  Such segregated assets
shall thereafter be used and applied, either according to the terms of a new
plan or according to the terms of this Plan as in effect immediately prior to
such withdrawal, in which latter case the words "Employer" and "participating
Employer" shall be considered to refer only to the Employer so withdrawing.
 
ARTICLE XIII
 
AMENDMENT, TERMINATION AND MERGER
 
13.1.           Amendment of Plan
 
The Company expects to continue the Plan indefinitely but it necessarily
reserves the right to amend the Plan at any time or from time to time by action
of the Board of Directors.  No amendment to the Plan shall cause the Trust Fund
to be used for any purpose other than for the exclusive benefit of Participants,
nor shall any amendment reduce, directly or indirectly, any Accrued Benefit of
any Participant.


Any amendment to the Plan may be made by action of the Board of Directors, or by
such person or persons, including the Committee, as may be designated to
exercise the authority of the Company to amend the Plan.



 
47

--------------------------------------------------------------------------------

 

13.2.           Termination of Plan


(a)           The Company may at any time, by appropriate action of the Board of
Directors, terminate the Plan.  In addition, a partial termination of this Plan
will occur if required under the qualification requirements of section 401(a) of
the Code or if called for under the provisions of Title IV of ERISA.
 
(b)           In the event of a complete or partial termination of the Plan, the
assets of the Trust Fund will be allocated, subject to provisions of expense of
administration of liquidation, in the manner required by section 4044 of ERISA
or any regulations promulgated thereunder.  To the extent funded, the rights of
all Participants affected thereby to benefits accrued as of the date of
termination will be nonforfeitable.  Any residual assets of the Plan
attributable to contributions of the Company remaining after the above
allocation will be distributed to the Company provided all liabilities of the
Plan to all Participants, their Beneficiaries and other persons entitled to
benefits under the plan have been satisfied.
 
(c)           Any distribution after termination of the Plan (except as
otherwise required by the Pension Benefit Guaranty Corporation) may be provided:
 
(i)           by the continuation of the Trust Fund for the payment of benefits;
 
(ii)           through the purchase of nontransferable annuities from one or
more insurance companies;
 
(iii)           by a distribution in a single sum or installments; or
 
(iv)           by a combination of any one or more of subsections (i) through
(iii) above.
 
In making such distribution, any and all determinations, appraisals,
apportionments and allotments shall be made by the Committee acting under the
information supplied by the Actuary.  Such distributions shall be subject to the
applicable consent requirements described under Sections 5.6, 7.2, 7.3(d), and
7.4 hereof.  The present value of benefits shall, for purposes of this Section,
be determined upon a basis set forth in the Plan or selected by the Committee
and approved by the Pension Benefit Guaranty Corporation.


(d)           In the event of such Plan termination or partial termination, the
expenses of the Trustee, Committee, Actuary, legal counsel, and any agent
appointed hereunder to carry out the termination, shall be a prior claim and
lien on the monies otherwise available in the Trust Fund for allocation as
described above.
 
13.3.           Merger of Plan
 
The Plan shall not be merged or consolidated with, nor transfer its assets or
liabilities to, any other plan unless each Participant would, if the Plan were
then terminated, receive a benefit immediately after the merger, consolidation
or transfer which is equal to or greater than the benefit he or she would have
been entitled to receive immediately before the merger, consolidation or
transfer, if the Plan had then terminated.

 
48

--------------------------------------------------------------------------------

 

ARTICLE XIV


MISCELLANEOUS


14.1.           Inalienability of Benefits
 
No benefit payment under the Plan, and no right or claim thereto, shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge and any attempt to do so shall be void and have no
effect; nor shall any such benefit payment or right or claim thereto be in any
way liable for or subject to the debts, contract, liabilities, engagements or
torts of an individual or institution entitled to or possessing such right or
claim.  If any Participant, Beneficiary or other person entitled to receive any
benefit hereunder is adjudicated bankrupt or if any attempt is made to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
such benefit or claim or right thereto, except as specifically provided in the
Plan, then the Committee shall not honor such attempt.  Provided, however, the
Committee may approve payment to an alternative payee, pursuant to the terms of
a qualified domestic relations order, as defined under Code section 414(p).  Any
such payment shall not be an alienation of benefit prohibited in this
Section 14.1.  Notwithstanding the foregoing, benefits under the Plan may be
assigned or alienated to the extent permitted by section 401(a)(13) of the Code
and section 206(d) of ERISA.


14.2.           Rights of Employees
 
Nothing contained in the Plan shall be construed as creating a contract of
employment between the Employer and any Employee, as granting any rights to any
Employee to be continued as such or which would otherwise affect his or her
employment in any status with the Employer or as limiting the right of the
Employer to discharge any Employee, whether with or without cause.


14.3.           Missing Persons
 
If any amount should become payable under the Plan to a Participant,
Beneficiary, or other person entitled to benefits and such person shall not have
contacted the Committee within one year after the mailing to such person of
written notice from the Committee sent by registered mail to such person's last
known address as shown in the Committee's records, then the Committee may
determine that the interest of such person in the Plan has terminated and shall
have no further obligation to attempt to locate such person for the purpose of
benefit payments, provided that benefits shall be reinstated (without increase
in the amount thereof on account of the delay in making such payment) upon
receipt by the Committee of the payee's written application therefor.


14.4.           Errors in Payments; Misstatements
 
If any error, including an error resulting from any statement made or omitted to
be made by any Participant, surviving spouse or Beneficiary in any document or
other information required to be submitted in connection with the Plan, shall
result in the payment to any individual or entity of more or less than such
person would have received but for such error, the Committee may correct such
error and adjust payments hereunder as far as possible, in such manner that the
Actuarial Equivalent of the benefit to which such person was correctly entitled
shall be paid.

 
49

--------------------------------------------------------------------------------

 
 
               14.5.           Address for Notices
 
       The Committee may give any notice required to be given to a Participant,
Beneficiary, or any other person entitled to benefits hereunder, by mailing such
notice to such person at the address last furnished to the Committee.


14.6.           Obligations of the Company
 
The obligations of the Company under the Plan shall be limited to those
obligations specifically assumed by it under the terms hereof, together with
such additional obligations, if any, as may be imposed upon the Company by
applicable law.


14.7.           Governing Law
 
The Plan shall be construed according to the laws of the State of Texas (without
giving effect to the conflicts of laws provisions of any state), except as
otherwise provided by ERISA.


14.8.           Amounts Returnable to the Company
 
The Company shall not be entitled to receive any amounts from the Trust Fund,
except as specifically provided below:


(a)           Upon termination of the Plan and notwithstanding any other
provisions of the Plan, the Company shall receive such amounts, if any, as may
remain after the satisfaction of all liabilities of the Plan to Employees and
their beneficiaries, and arising out of any variations between actual
requirements and expected actuarial requirements.
 
(b)           In the event of a contribution made by the Company by a mistake of
fact, such contribution shall be returned to such Company within one (1) year
after payment thereof.
 
(c)           If the Company's determination letter issued by the District
Director of Internal Revenue as to this Plan is an initial determination letter
and is to the effect that the Plan and Trust herein set forth or as amended
prior to the receipt of such letter do not meet the requirements of
sections 401(a) and 501(a) of the Code, the Company shall be entitled to
withdraw, within one year of the date of issuance of such letter, all of its
contributions made on and after the original effective date, as though it had
never adopted this Plan and Trust.
 
(d)           Each contribution hereunder is conditioned upon the deductibility
of such contribution under section 404 of the Code and shall be returned to the
Company within one year if such deduction is disallowed (to the extent of the
disallowance).
 
14.9.           USERRA
 
Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with section 414(u) of the Code.

 
50

--------------------------------------------------------------------------------

 

ARTICLE XV


ELIGIBLE ROLLOVER DISTRIBUTIONS


15.1.           General Rule
 
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee's election under this ARTICLE XV, a Distributee may elect,
at the time and in the manner prescribed by the Committee, to have any portion
of an Eligible Rollover Distribution paid directly to an Eligible Retirement
Plan specified by the Distributee in a Direct Rollover.


15.2.           Definitions
 
For purposes of this ARTICLE XV, the following definitions shall apply, to be
interpreted in accordance with the provisions of section 401(a)(31) of the Code
and the regulations thereunder:


(a)           "Eligible Rollover Distribution" means any distribution of all or
any portion of the balance to the credit of the Distributee, except that an
Eligible Rollover Distribution does not include:
 
(i)           any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee's designated beneficiary, or for a
specified period of ten years or more;
 
(ii)           any distribution to the extent such distribution is required
under section 401(a)(9) of the Code; and
 
(iii)           the portion of any distribution that is not includible in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); provided, however, that  if
the Plan is amended to allow after-tax employee contributions or if such
contributions are transferred to the Plan, a portion of a distribution shall not
fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions which are not includible in gross income.
However, such portion may be paid only to an individual retirement account or
annuity described in section 408(a) or (b) of the Code, or to a qualified
defined contribution plan described in section 401(a) or 403(a) of the Code that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.
 

 
51

--------------------------------------------------------------------------------

 

(b)           "Eligible Retirement Plan" means an individual retirement account
described in section 408(a) of the Code; an individual retirement annuity
described in section 408(b) of the Code; an annuity plan described in
section 403(a) of the Code; an annuity contract described in section 403(b) of
the Code; an eligible plan under section 457(b) of the Code which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan; or a qualified
trust described in section 401(a) of the Code, in each case that accepts the
Distributee's Eligible Rollover Distribution.  The definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in section 414(p) of the Code.
 
(c)           "Distributee" includes an Employee or former Employee.  In
addition, the Employee's or former Employee's surviving Spouse and the
Employee's or former Employee's Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order, as defined in section 414(p)
of the Code, are Distributees with regard to the interest of the Spouse or
former Spouse.
 
(d)           "Direct Rollover" means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.
 
ARTICLE XVI
 
AMENDMENT OF THE PLAN FOR EGTRRA
 
16.1.           Incorporation of EGTRRA Provisions
 
The provisions of the Plan incorporate the requirements of EGTRRA.  Such
provisions are intended as good faith compliance with the requirements of EGTRRA
and are to be construed in accordance with EGTRRA and guidance issued
thereunder.
 
ARTICLE XVII
 
MINIMUM DISTRIBUTION REQUIREMENTS
 
17.1.           General Rules
 
(a)           The provisions of this Article will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.
 
(b)           The requirements of this Article will take precedence over any
inconsistent provisions of the Plan.
 
(c)           All distributions required under this Article will be determined
and made in accordance with the Treasury regulations under section 401(a)(9) of
the Code.
 

 
52

--------------------------------------------------------------------------------

 

(d)           Notwithstanding the other provisions of this Article, other than
Section 17.1(c), distributions may be made under a designation made before
January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
section 242(b)(2) of TEFRA.
 
17.2.           Time and Manner of Distribution
 
(a)           The Participant’s entire interest will be distributed, or begin to
be distributed, to the Participant no later than the Participant’s required
beginning date.
 


(b)           If the Participant dies before distributions begin, the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:
 
(i)           If the Participant's surviving spouse is the Participant’s sole
designated beneficiary, then, except as provided in subsection (d) below,
distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70½, if later.
 
(ii)           If the Participant’s surviving spouse is not the Participant’s
sole designated beneficiary, then, except as provided in subsection (d) below,
distributions to the designated beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.
 
(iii)           If there is no designated beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.
 
(iv)           If the Participant’s surviving spouse is the Participant’s sole
designated beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this Section 17.2(b), other
than Section 17.2(b)(i), will apply as if the surviving spouse were the
Participant.
 
For purposes of this Section 17.2(b) and Section 17.5, distributions are
considered to begin on the Participant’s required beginning date (or, if Section
17.2(b)(iv) applies, the date distributions are required to begin to the
surviving spouse under Section 17.2(b)(i)).  If annuity payments irrevocably
commence to the Participant before the Participant’s required beginning date (or
to the Participant’s surviving spouse before the date distributions are required
to begin to the surviving spouse under Section 17.2(b)(i)), the date
distributions are considered to begin is the date distributions actually
commence.



 
53

--------------------------------------------------------------------------------

 
 
(c)          Unless the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company or in a single sum on or before the
required beginning date, as of the first distribution calendar year
distributions will be made in accordance with Sections 17.3, 17.4 and 17.5 of
this Article.  If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of section 401(a)(9) of the Code and
the Treasury regulations.  Any part of the Participant's interest which is in
the form of an individual account described in section 414(k) of the Code will
be distributed in a manner satisfying the requirements of section 401(a)(9) of
the Code and the Treasury regulations that apply to individual accounts.


(d)           If the Participant dies before distributions begin and there is a
designated beneficiary, distribution to the designated beneficiary is not
required to begin by the date specified in Section 17.2(b), but the
Participant’s entire interest will be distributed to the designated beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant's death.  If the Participant’s surviving spouse is the Participant’s
sole designated beneficiary and the surviving spouse dies after the Participant
but before distributions to either the Participant or the surviving spouse
begin, this election will apply as if the surviving spouse were the
Participant.  This subsection (d) will apply to all lump sum distributions under
the Plan.
 
17.3.           Determination of Amount to be Distributed Each Year
 
(a)           General Annuity Requirements
 
If the Participant's interest is paid in the form of annuity distributions under
the Plan, payments under the annuity will satisfy the following requirements:
 
(i)           the annuity distributions will be paid in periodic payments made
at intervals not longer than one year;
 
(ii)           the distribution period will be over a life (or lives) or over a
period certain not longer than the period described in Section 17.4 or 17.5;
 
(iii)           once payments have begun over a period certain, the period
certain will not be changed even if the period certain is shorter than the
maximum permitted;
 
(iv)           payments will either be nonincreasing or increase only as
follows:
 
(A)           by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;
 

 
54

--------------------------------------------------------------------------------

 

(B)           to the extent of the reduction in the amount of the Participant's
payments to provide for a survivor benefit upon death, but only if the
beneficiary whose life was being used to determine the distribution period
described in Section 17.4 dies or is no longer the Participant’s beneficiary
pursuant to a qualified domestic relations order within the meaning of Code
section 414(p);


(C)           to provide cash refunds of employee contributions upon the
Participant's death; or
 
(D)           to pay increased benefits that result from a Plan amendment.
 
(b)           Distribution Amount
 
The amount that must be distributed on or before the Participant's required
beginning date (or, if the Participant dies before distributions begin, the date
distributions are required to begin under Section 17.2(b)(i) or (ii)) is the
payment that is required for one payment interval.  The second payment need not
be made until the end of the next payment interval even if that payment interval
ends in the next calendar year.  Payment intervals are the periods for which
payments are received, e.g., bi-monthly, monthly, semi-annually, or
annually.  All of the Participant’s benefit accruals as of the last day of the
first distribution calendar year will be included in the calculation of the
amount of the annuity payments for payment intervals ending on or after the
Participant’s required beginning date.
 
(c)           Additional Accruals After First Distribution Calendar Year
 
Any additional benefits accruing to the Participant in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.
 
17.4.           Requirements For Annuity Distributions That Commence During
Participant’s Lifetime
 
(a)           If the Participant's interest is being distributed in the form of
a joint and survivor annuity for the joint lives of the Participant and a
nonspouse beneficiary, annuity payments to be made on or after the Participant's
required beginning date to the designated beneficiary after the Participant's
death must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant using
the table set forth in Q&A-2 of section 1.401(a)(9)-6T of the Treasury
regulations. If the form of distribution combines a joint and survivor annuity
for the joint lives of the Participant and a nonspouse beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated beneficiary after the expiration of the
period certain.
 

 
55

--------------------------------------------------------------------------------

 

(b)           Unless the Participant’s spouse is the sole designated beneficiary
and the form of distribution is a period certain and no life annuity, the period
certain for an annuity distribution commencing during the Participant’s lifetime
may not exceed the applicable distribution period for the Participant under the
Uniform Lifetime Table set forth in section 1.401(a)(9)-9 of the Treasury
regulations for the calendar year that contains the annuity starting date.  If
the annuity starting date precedes the year in which the Participant reaches age
70, the applicable distribution period for the Participant is the distribution
period for age 70 under the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations plus the excess of 70 over the age of
the Participant as of the Participant’s birthday in the year that contains the
annuity starting date.  If the Participant’s spouse is the Participant’s sole
designated beneficiary and the form of distribution is a period certain and no
life annuity, the period certain may not exceed the longer of the Participant’s
applicable distribution period, as determined under this Section 17.4(b), or the
joint life and last survivor expectancy of the Participant and the Participant’s
spouse as determined under the Joint and Last Survivor Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s and
spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
calendar year that contains the annuity starting date.


17.5.           Requirements For Minimum Distributions Where Participant Dies
Before Date Distributions Begin
 
(a)           Except as provided in Section 17.2(d), if the Participant dies
before the date distribution of his or her interest begins and there is a
designated beneficiary, the Participant’s entire interest will be distributed,
beginning no later than the time described in Section 17.2(b)(i) or (ii), over
the life of the designated beneficiary or over a period certain not exceeding:
 
(i)           unless the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated beneficiary determined
using the beneficiary’s age as of the beneficiary’s birthday in the calendar
year immediately following the calendar year of the Participant’s death; or
 
(ii)           if the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated beneficiary determined
using the beneficiary’s age as of the beneficiary’s birthday in the calendar
year that contains the annuity starting date.
 
(b)           If the Participant dies before the date distributions begin and
there is no designated beneficiary as of September 30 of the year following the
year of the Participant’s death, distribution of the Participant's entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.
 
(c)           If the Participant dies before the date distribution of his or her
interest begins, the Participant’s surviving spouse is the Participant’s sole
designated beneficiary, and the surviving spouse dies before distributions to
the surviving spouse begin, this Section 17.5 will apply as if the surviving
spouse were the Participant, except that the time by which distributions must
begin will be determined without regard to Section 17.2(b)(i).
 
17.6.           Definitions
 
(a)           Designated Beneficiary or Beneficiary
 
The individual who is designated as the Beneficiary under Section 7.6 of the
Plan  and is the designated beneficiary under Code section 401(a)(9) and section
1.401(a)(9)-1, Q&A-4, of the Treasury regulations.
 
(b)           Distribution Calendar Year
 
A calendar year for which a minimum distribution is required.  For distributions
beginning before the Participant's death, the first distribution calendar year
is the calendar year immediately preceding the calendar year which contains the
Participant's required beginning date.  For distributions beginning after the
Participant's death, the first distribution calendar year is the calendar year
in which distributions are required to begin pursuant to Section 117.2(b).
 
(c)           Life Expectancy
 
Life expectancy as computed by use of the Single Life Table in section
1.401(a)(9)-9 of the Treasury regulations.
 
(d)           Required Beginning Date
 
The date specified in the first paragraph of Section 8.5(b) of the Plan.
 


[remainder of page intentionally left blank]

 
56

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the National Western Life Insurance Company Pension Plan,
NATIONAL WESTERN LIFE INSURANCE COMPANY, as the Company, has caused its seal to
be affixed hereto and these presents to be duly executed in its name and behalf
by its proper officers hereunto authorized this 16th day of April, 2010.






ATTEST:
 
NATIONAL WESTERN LIFE
   
INSURANCE COMPANY
      /S/Margaret M. Simpson   /S/James P Payne
Assistant Secretary
       
Name:  James P. Payne
   
Title     Senior VP-Secretary
     




 
57

--------------------------------------------------------------------------------

 

APPENDIX A
 
NATIONAL WESTERN LIFE INSURANCE COMPANY
PENSION PLAN (AS AMENDED & RESTATED EFFECTIVE JANUARY 1, 2008)


Description of Accrued Benefit as of December 31, 1990




Pursuant to ARTICLE VI of the National Western Life Insurance Company Pension
Plan  (As Amended and Restated Effective January 1, 2008), of which this
Appendix A is a part, a person who was a Participant in the Pre-1991 Plan as of
December 31, 1990, shall have his Accrued Benefit under the Plan determined, in
part, under the terms of the Pre-1991 Plan as of December 31, 1990.  Such
Accrued Benefit shall be calculated in accordance with the terms of the Pre-1991
Plan, but for ease of administration such terms are incorporated herein.


Section 1 - Accrued Benefit at December 31, 1990:  A participant's Accrued
Benefit is determined as the result of (a) minus (b), reduced prorata for years
of Benefit Service the Participant would have earned at Normal Retirement Date
less than fifteen (15) years, multiplied by (c), as follows:


 
(a)
50% of his Plan Compensation.



 
(b)
50% of his Primary Social Security Benefit.



 
(c)
The ratio of Years of Benefit Service as of December 31, 1990, to the Years of
Benefit Service the Participant would have earned had his employment continued
to his Normal Retirement Date.



Section 2 - Definitions:


 
(a)
Plan Compensation.  The average of the Participant's monthly Compensation
received from the Employer for the highest paid sixty (60)-consecutive months
prior to the earlier of his termination of employment or December 31,
1990.  However, if a Participant had less than sixty (60) months of
Compensation, this shall be the average of the monthly Compensation he did
receive during his term of employment with the Employer.  In no event shall
Compensation earned after December 31, 1990, be counted.

 


 
1

--------------------------------------------------------------------------------

 



 
(b)
Primary Social Security Benefit:  The estimated monthly amount payable to the
Participant at his Normal Retirement Date under Title II of the Social Security
Act, determined as December 31, 1990, assuming that his annual Compensation rate
would continue at the same rate until his Normal Retirement Date.  Furthermore,
a Participant's Primary Social Security Benefit shall be determined by taking
his Compensation at the time of his employment and applying a salary scale,
projected backwards, of 6.0% per annum.  In determining a Participant's monthly
retirement benefit or deferred Vested benefits under the Plan, the offset
required on account of his Primary Social Security Benefit shall be made even
though at the time such determination is made, the Participant is not receiving
or eligible to receive the Primary Social Security Benefit on which such offset
is based.  In no event will a Participant's Plan benefits be reduced on account
of any increase in the benefit levels payable under Title II of the Social
Security Act, if such increase occurs after the earlier of the date of first
receipt of such benefits or the date of the Participant's termination of
employment with the Employer.  Except, however, a Participant may provide the
Administrator with appropriate documentation of his actual salary history prior
to the time of his employment, and the Primary Social Security Benefit shall be
adjusted accordingly.  Such documentation must be provided to the Administrator
within 180 days after the later of:



 
(i)
the Participant's separation from service by retirement of otherwise; or



 
(ii)
the time when the Participant is notified of the retirement benefit to which he
is entitled.



Notwithstanding the foregoing, effective as of April 1, 1999, the Primary Social
Security Benefit of an active Participant employed by an Employer on April 1,
1999 shall be


(x)           the estimated monthly amount payable to the Participant at his
Normal Retirement Date under Title 11 of the Social Security Act, determined as
described above; or


(y)           such estimated amount adjusted in accordance with appropriate
documentation of the Participant's actual salary history prior to the time of
his employment by an Employer, determined as described above,


whichever results in a greater Accrued Benefit for the Participant as determined
under Section 1 of this Appendix A.  A Participant must provide the
Administrator with appropriate documentation of his actual salary history prior
to the time of his employment by an Employer.


 
(c)
Year of Benefit Service:  This term shall have the same meaning as under
Section 3.3 of the Plan.




 
2

--------------------------------------------------------------------------------

 

APPENDIX B
 
NATIONAL WESTERN LIFE INSURANCE COMPANY
PENSION PLAN (AS AMENDED & RESTATED EFFECTIVE JANUARY 1, 2008)


Prior Rules Regarding the Definition of Compensation




Pursuant to Section 2.12 of the National Western Life Insurance Company Pension
Plan (As Amended and Restated Effective January 1, 2008), of which this Appendix
B is a part, the definition of Compensation is subject to certain historical
limitations and rules which are set forth below for ease of administration.


Section 1 – Prior Compensation Limitations


In no event shall Compensation taken into account under this Plan during any
Plan Year beginning on or after January 1, 1989 exceed Two Hundred Thousand
Dollars ($200,000), as adjusted annually for each year after 1989 by the
Adjustment Factor.  Provided, further, for Plan Years beginning after December
31, 1988 and prior to January 1, 1997, in determining the compensation of a
Participant for purposes of this limitation, the family aggregation rules of
Code section 414(q)(6) shall apply, except in applying such rules, the term
"family" shall include only the spouse of the Participant and any lineal
descendants of the Participant who have not attained age nineteen (19) before
the close of the year.  If, as a result of the application of such rules the
applicable dollar limitation is exceeded, then the limitation shall be prorated
among the affected individuals in proportion to each such individual's
compensation as determined under this Section 2.12 prior to the application of
this limitation.  Provided, further for any Plan Year beginning on or after
January 1, 1994, the annual Compensation taken into account under this Plan
shall not exceed One Hundred Fifty Thousand Dollars ($150,000), as adjusted
annually for each year after 1994 by the Adjustment Factor.  If Compensation for
any prior determination period is taken into account for determining benefits
for the current Plan Year, the Compensation for such prior determination period
is subject to the annual Compensation limit in effect for that prior
period.  For this purpose, in determining benefits in Plan Years beginning on or
after January 1, 1989, the annual Compensation limit in effect for determination
periods beginning before that date is Two Hundred Thousand Dollars ($200,000)
and for determining benefits beginning on or after January 1, 1994, the annual
Compensation limit in effect for determination periods beginning before that
date is One Hundred Fifty Thousand Dollars ($150,000).


Section 2 – Prior Compensation Items and Exclusions


Prior to January 1, 2000, amounts classified as "NWAMI Compensation” were
excluded from the definition of Compensation.


Prior to January 1, 1998, Compensation did not include elective amounts that
were excludable from the gross income of the Employee under Code section
132(f)(4).


Prior to December 5, 2003, Compensation included commissions and bonuses.

 
3

--------------------------------------------------------------------------------

 
`
